Exhibit 10.1

STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

Key Energy Services, LLC

and

L. Charles Moncla, Jr., Moncla Family Partnership, Ltd., L. Charles Moncla, Jr.
Charitable Remainder Trust, Michael Moncla, Matthew Moncla, Marc Moncla,
Christopher Moncla, Bipin A. Pandya, Thomas Sandahl, Rhonda Moncla, Cain Moncla,
Andrew Moncla, Kenneth Rothstein, Moncla Well Service, Inc., Moncla Marine,
L.L.C., Moncla Marine Operations, L.L.C., Moncla Marine Vessel No. 1, L.L.C.,
Moncla Marine Vessel No. 2, L.L.C., Moncla Marine Vessel No. 3, L.L.C., Moncla
Marine Vessel No. 4, L.L.C., Moncla Marine Vessel No. 5, L.L.C., Moncla Marine
Vessel No. 6, L.L.C., Moncla Marine Vessel No. 8, L.L.C., Moncla Marine Vessel
No. 9, L.L.C., Moncla Marine Crew Boats, L.L.C., Brothers Oilfield Service &
Supply, L.L.C., 4M Equipment & Leasing, L.L.C., L C M Industries, L.L.C., Moncla
Drilling, L.L.C.,

and Petroleum Well Service, Inc.

dated as of September 19, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I Purchase And Sale Of Stock And Membership Interests

 

2

 

 

 

 

 

1.1

 

Purchase and Sale.

 

2

1.2

 

Purchase Price.

 

2

1.3

 

Post Closing Adjustment.

 

4

1.4

 

Closing.

 

5

1.5

 

Earnout.

 

7

1.6

 

Allocation of Purchase Price.

 

13

 

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS

 

13

 

 

 

 

 

2.1

 

Business of the Companies.

 

13

2.2

 

Existence and Power.

 

14

2.3

 

Authorization.

 

15

2.4

 

Non-Contravention.

 

16

2.5

 

Subsidiaries.

 

17

2.6

 

Related Entities.

 

17

2.7

 

Financial Statements.

 

17

2.8

 

Absence of Certain Changes.

 

18

2.9

 

Properties.

 

20

2.10

 

No Undisclosed Liabilities.

 

21

2.11

 

Litigation.

 

21

2.12

 

Insurance.

 

22

2.13

 

Material Contracts.

 

24

2.14

 

Licenses and Permits.

 

26

2.15

 

Compliance with Laws; No Defaults.

 

27

2.16

 

Receivables.

 

27

2.17

 

Intellectual Property.

 

28

2.18

 

Employees.

 

29

2.19

 

Fees.

 

30

2.20

 

Labor Matters.

 

30

2.21

 

Capitalization.

 

30

2.22

 

Other Information.

 

32

2.23

 

Environmental Matters.

 

32

2.24

 

409A.

 

33

2.25

 

Accrued Vacation.

 

33

2.26

 

Severance Obligations.

 

33

2.27

 

Employment Contracts.

 

33

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

33

 

 

 

 

 

3.1

 

Organization and Existence.

 

33

 

i


--------------------------------------------------------------------------------


 

3.2

 

Corporate Authorization.

 

33

3.3

 

Governmental Authorization.

 

33

3.4

 

Non-Contravention.

 

34

3.5

 

Fees.

 

34

3.6

 

Financing.

 

34

3.7

 

Litigation.

 

34

3.8

 

Liberty and Lafayette Yards.

 

34

3.9

 

Employees.

 

35

 

 

 

 

 

ARTICLE IV COVENANTS OF SELLERS

 

35

 

 

 

 

 

4.1

 

Non-Competition; Non-Solicitation; Business Opportunities.

 

35

4.2

 

Conduct of the Business.

 

38

4.3

 

Access to Information.

 

40

4.4

 

Notices of Certain Events.

 

40

 

 

 

 

 

ARTICLE V COVENANTS OF PURCHASER

 

41

 

 

 

 

 

5.1

 

Access.

 

41

5.2

 

No Election Under Section 338.

 

42

5.3

 

Confidentiality.

 

42

5.4

 

Non-Solicitation.

 

43

 

 

 

 

 

ARTICLE VI COVENANTS OF SELLERS AND PURCHASER

 

43

 

 

 

 

 

6.1

 

Best Efforts; Further Assurances.

 

43

6.2

 

Certain Filings.

 

44

6.3

 

Public Announcements.

 

44

6.4

 

Notice of Developments.

 

44

6.5

 

No Solicitation.

 

45

6.6

 

Waivers.

 

45

 

 

 

 

 

ARTICLE VII TAX MATTERS

 

45

 

 

 

 

 

7.1

 

Tax Definitions.

 

45

7.2

 

Tax Matters.

 

46

7.3

 

Tax Cooperation: Allocation of Taxes.

 

49

 

 

 

 

 

ARTICLE VIII EMPLOYEE BENEFITS

 

49

 

 

 

 

 

8.1

 

Employee Benefits Definitions.

 

49

8.2

 

Employee Matters.

 

51

8.3

 

Employee Benefit Plans and Benefit Arrangements.

 

54

8.4

 

No Third Party Beneficiaries.

 

56

 

 

 

 

 

ARTICLE IX CONDITIONS TO CLOSING

 

56

 

 

 

 

 

9.1

 

Conditions to the Obligations of Each Party.

 

56

 

ii


--------------------------------------------------------------------------------


 

9.2

 

Conditions and Obligations of Purchaser.

 

57

9.3

 

Conditions to Obligations of Sellers.

 

59

 

 

 

 

 

ARTICLE X SURVIVAL; INDEMNIFICATION

 

59

 

 

 

 

 

10.1

 

Survival.

 

59

10.2

 

Indemnification.

 

60

 

 

 

 

 

ARTICLE XI TERMINATION

 

62

 

 

 

 

 

11.1

 

Grounds for Termination.

 

62

11.2

 

Effect of Termination.

 

63

 

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

63

 

 

 

 

 

12.1

 

Notices.

 

63

12.2

 

Amendments; No Waivers.

 

64

12.3

 

Expenses.

 

65

12.4

 

Successors and Assigns.

 

65

12.5

 

Governing Law.

 

65

12.6

 

Counterparts; Effectiveness.

 

65

12.7

 

Entire Agreement.

 

66

12.8

 

Captions.

 

66

12.9

 

Severability.

 

66

12.10

 

Certain Definitions.

 

66

12.11

 

Offset.

 

68

12.12

 

Payment Agent.

 

68

 

iii


--------------------------------------------------------------------------------


STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS STOCK AND MEMBERSHIP INTEREST PURCHASE AGREEMENT is made and entered into
as of September        , 2007 by, between and among Key Energy Services, LLC, a
Texas limited liability company (hereinafter referred to as “Purchaser”), and L.
Charles Moncla, Jr. (“Moncla”), Moncla Family Partnership, Ltd. (“Family
Partnership”), L. Charles Moncla, Jr., as Trustee of the L. Charles Moncla, Jr.
Charitable Remainder Trust, Michael Moncla, Matthew Moncla, Marc Moncla,
Christopher Moncla, Bipin A. Pandya, Thomas Sandahl, Rhonda Moncla, Cain Moncla,
Andrew Moncla, and Kenneth Rothstein (together with Moncla and Family
Partnership hereinafter collectively referred to as “Sellers”) and Moncla Well
Service, Inc. (“MWS”), Moncla Marine, L.L.C. (“Moncla Marine”), Moncla Marine
Operations, L.L.C. (“Marine Operations”), Moncla Marine Vessel No. 1, L.L.C.
(“Marine No. 1”), Moncla Marine Vessel No. 2, L.L.C. (“Marine No. 2”), Moncla
Marine Vessel No. 3, L.L.C. (“Marine No. 3”), Moncla Marine Vessel No. 4, L.L.C.
(“Marine No. 4”), Moncla Marine Vessel No. 5, L.L.C. (“Marine No. 5”), Moncla
Marine Vessel No. 6, L.L.C. (“Marine No. 6”), Moncla Marine Vessel No. 8, L.L.C.
(“Marine No. 8”), Moncla Marine Vessel No. 9, L.L.C. (“Marine No. 9”), Moncla
Marine Crew Boats, L.L.C. (“Marine Crew Boats” and, together with Marine
Operations, Marine No. 1, Marine No. 2, Marine No. 3, Marine No. 4, Marine No.
5, Marine No. 6, Marine No. 8, and Marine No. 9, the “Marine Subsidiaries”),
Brothers Oilfield Service & Supply, L.L.C. (“Brothers”), 4M Equipment &
Leasing, L.L.C. (“4M”), L C M Industries, L.L.C. (“L C M”), Moncla
Drilling, L.L.C. (“Drilling”), and Petroleum Well Service, Inc. (“Well
Service”).  MWS, Moncla Marine, Marine Subsidiaries, Brothers, 4M, L C M,
Drilling, and Well Service are sometimes referred to as the “Companies” and
each, individually, a “Company”.

1


--------------------------------------------------------------------------------


W I T N E S S E T H :

WHEREAS, Sellers desire to sell and the Purchaser desires to purchase all of the
outstanding shares of capital stock of MWS remaining after the redemption
described in Section 1.1(A) (the “Shares”) and all of the membership interests
(the “Membership Interests”) of the other Companies for the consideration and on
the terms and conditions set forth herein; and,

WHEREAS, Purchaser and Sellers desire to enter into certain non-competition
agreements (the “Non-Competition Agreements”) as provided in Section 4.1.

NOW, THEREFORE, the parties hereto hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF STOCK AND MEMBERSHIP INTERESTS


1.1          PURCHASE AND SALE.


(A)          AT LEAST ONE DAY PRIOR TO THE CLOSING OF THE TRANSACTION
CONTEMPLATED HEREBY PROVIDED ALL CONDITIONS TO CLOSING HAVE BEEN SATISFIED,
MONCLA SHALL DELIVER TO MWS TWO (2) SHARES OF COMMON STOCK OF MWS FOR
CANCELLATION IN EXCHANGE FOR A DISTRIBUTION FROM MWS OF ALL OF ITS RIGHTS, TITLE
AND INTEREST IN AND TO THE ASSETS DESCRIBED ON SCHEDULE 1.1(A) ATTACHED HERETO. 
MWS SHALL EXECUTE ANY AND ALL BILLS OF SALE, STOCK POWERS, CONVEYANCES, MOTOR
VEHICLE TITLE TRANSFERS AND THE LIKE IN ORDER TO PROPERLY AND EFFECTIVELY CONVEY
TITLE TO THE ASSETS DESCRIBED ON SCHEDULE 1.1(A) TO MONCLA IN ACCORDANCE
HEREWITH.


(B)          UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT, PURCHASER SHALL PURCHASE FROM SELLERS AND SELLERS SHALL SELL AT THE
CLOSING ALL OF THE SHARES AND ALL OF THE MEMBERSHIP INTERESTS FREE AND CLEAR OF
ANY AND ALL LIENS, MORTGAGES, ENCUMBRANCES AND SECURITY INTERESTS.


1.2          PURCHASE PRICE.

The purchase price (“Purchase Price”) for the Shares and Membership Interests
purchased by Purchaser shall be the sum of the following:

2


--------------------------------------------------------------------------------



(A)          AN INITIAL PURCHASE PRICE TO BE PAID AT CLOSING EQUAL TO ONE
HUNDRED THIRTY-FOUR MILLION NINE HUNDRED THOUSAND AND NO/100 DOLLARS
($134,900,000.00) (THE “INITIAL PURCHASE PRICE”).  THE INITIAL PURCHASE PRICE
SHALL BE ALLOCATED AMONG THE COMPANIES AND THEN TO THE SELLERS WHO ARE OWNERS OF
THE COMPANIES, ALL IN ACCORDANCE WITH THE PROVISIONS OF SCHEDULE 1.2(C) HERETO,
AS THE SAME MAY BE AMENDED AND MODIFIED PURSUANT TO THE TERMS OF THIS AGREEMENT
PRIOR TO CLOSING. THE INITIAL PURCHASE PRICE SHALL BE PAYABLE AT CLOSING AS
FOLLOWS:

1.             CASH IN THE AMOUNT OF ONE HUNDRED TWELVE MILLION FOUR HUNDRED
THOUSAND AND NO/100 DOLLARS ($112,400,000.00) (“CASH AT CLOSING”);

2.             DELIVERY BY PURCHASER TO THE SELLERS OF A NON-NEGOTIABLE
PROMISSORY NOTE IN THE FORM OF EXHIBIT 1.2(A)2 HERETO IN THE PRINCIPAL AMOUNT OF
TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,500,000.00),
ENDORSED BY KEY ENERGY SERVICES, INC., PAYABLE IN A SINGLE PAYMENT ON THE SECOND
(2D) ANNIVERSARY OF THE CLOSING DATE, TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS RATE ADJUSTED ANNUALLY ON THE ANNIVERSARY OF THE CLOSING DATE AND
PAID ON THE ADJUSTMENT DATE AND AT MATURITY (THE “TWO-YEAR NOTE”); AND

3.             DELIVERY BY PURCHASER TO THE SELLERS OF A NON-NEGOTIABLE
PROMISSORY NOTE IN THE FORM OF EXHIBIT 1.2(A)3 HERETO IN THE PRINCIPAL AMOUNT OF
TEN MILLION AND NO/100 DOLLARS ($10,000,000.00), ENDORSED BY KEY ENERGY
SERVICES, INC., PAYABLE IN FIVE (5) EQUAL ANNUAL INSTALLMENTS OF TWO MILLION AND
NO/100 DOLLARS ($2,000,000.00) EACH, COMMENCING ON THE FIRST (1ST) ANNIVERSARY
OF THE CLOSING, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE
ADJUSTED ANNUALLY ON EACH ANNIVERSARY OF THE CLOSING AND PAYABLE ON EACH
PRINCIPAL PAYMENT DATE (THE “DEFERRED NOTE,” AND, TOGETHER WITH THE TWO-YEAR
NOTE, THE “NOTES”); AND

3


--------------------------------------------------------------------------------



(B)          AN EARNOUT (“EARNOUT”) OF TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00), PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.5.


(C)          THE PURCHASE PRICE SHALL BE ALLOCATED BETWEEN THE COMPANIES AND
THEN TO THE SELLERS OF THE COMPANIES AS SET FORTH ON SCHEDULE 1.2(C).


1.3          POST CLOSING ADJUSTMENT.


(A)          WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE, PURCHASER SHALL
PROVIDE SELLERS BALANCE SHEETS OF THE COMPANIES (THE “PURCHASER DETERMINATIONS”)
WHICH WILL CONSTITUTE PURCHASER’S DETERMINATION OF NET BOOK VALUE OF THE
COMPANIES (WITHOUT DUPLICATION IN THE CASE OF SUBSIDIARIES), COMPUTED IN
ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) EFFECTIVE
AS OF THE CLOSING.  IF WITHIN THIRTY DAYS FOLLOWING DELIVERY OF THE PURCHASER
DETERMINATIONS, SELLERS HAVE NOT GIVEN PURCHASER NOTICE OF AN OBJECTION TO THE
PURCHASER DETERMINATIONS (SUCH NOTICE MUST CONTAIN A STATEMENT OF THE BASIS OF
SELLERS’ OBJECTION), THEN THE CALCULATIONS OF NET BOOK VALUE OF THE COMPANIES
REFLECTED IN THE PURCHASER DETERMINATIONS WILL BE FINAL.  IF SELLERS GIVE NOTICE
OF OBJECTION, THEN THE ISSUES IN DISPUTE WILL BE SUBMITTED TO ERNST & YOUNG,
LLP, CERTIFIED PUBLIC ACCOUNTANTS (THE “ACCOUNTANTS”), FOR RESOLUTION. IF ISSUES
IN DISPUTE ARE SUBMITTED TO THE ACCOUNTANTS FOR RESOLUTION, (I) EACH PARTY WILL
FURNISH TO THE ACCOUNTANTS SUCH WORK PAPERS AND OTHER DOCUMENTS AND INFORMATION
RELATING TO THE DISPUTED ISSUES AS THE ACCOUNTANTS MAY REQUEST AND ARE AVAILABLE
TO THAT PARTY OR ITS SUBSIDIARIES (OR ITS INDEPENDENT PUBLIC ACCOUNTANTS), AND
WILL BE AFFORDED THE OPPORTUNITY TO PRESENT TO THE ACCOUNTANTS ANY MATERIAL
RELATING TO THE DETERMINATION AND TO DISCUSS THE DETERMINATION WITH THE
ACCOUNTANTS; (II) THE DETERMINATION BY THE ACCOUNTANTS, AS SET FORTH IN A NOTICE
DELIVERED TO BOTH PARTIES BY THE ACCOUNTANTS, WILL BE BINDING AND CONCLUSIVE ON
THE PARTIES; AND (III) PURCHASER AND SELLERS WILL EACH BEAR FIFTY PERCENT (50%)
OF THE FEES OF THE ACCOUNTANTS FOR SUCH DETERMINATION.

4


--------------------------------------------------------------------------------



(B)          IN THE EVENT NET BOOK VALUE IS LESS THAN THIRTY-EIGHT MILLION AND
NO/100 DOLLARS ($38,000,000.00) THE PURCHASE PRICE SHALL BE REDUCED DOLLAR FOR
DOLLAR BY ANY DEFICIENCY.  ALL PAYMENTS WILL BE MADE TOGETHER WITH INTEREST AT
THE FEDERAL FUNDS RATE BEGINNING ON THE CLOSING AND ENDING ON THE DATE OF
PAYMENT. PAYMENTS MUST BE MADE IN IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS TO
PURCHASER MUST BE MADE BY WIRE TRANSFER TO SUCH BANK ACCOUNT AS PURCHASER WILL
SPECIFY.


1.4          CLOSING.

The closing (the “Closing”) shall take place at the offices of Liskow & Lewis, A
Professional Law Corporation, Lafayette, Louisiana, on a mutually agreeable date
(the “Closing Date”), but not later than ten (10) days following satisfaction of
all conditions to Closing set forth in ARTICLE IX.  Assuming the conditions set
forth in ARTICLE IX shall have been satisfied, the Closing shall be deemed
effective as of the close of business of the Companies on the date of the
Closing.  At the Closing:


(A)          PURCHASER SHALL DELIVER THE CASH AT CLOSING TO SELLERS BY WIRE
TRANSFER OR CERTIFIED FUNDS, ALLOCATED AMONG THE SELLERS IN ACCORDANCE WITH
SCHEDULE 1.2(C).


(B)          PURCHASER SHALL DELIVER TO THE SELLERS THE NOTES.


(C)          SELLERS SHALL DELIVER TO PURCHASER: (I) ASSIGNMENTS AND BILLS OF
SALE SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.4(C) HERETO, SELLING AND ASSIGNING
ALL OF THE SHARES AND THE MEMBERSHIP INTERESTS; (II) ALL OF THE SHARES WITH
STOCK POWERS EXECUTED IN BLANK; AND (III) ANY CERTIFICATES REPRESENTING
MEMBERSHIP INTERESTS, IN EACH CASE, FREE AND CLEAR OF ALL LIENS, MORTGAGES,
SECURITY INTERESTS AND ENCUMBRANCES.


(D)          PURCHASER SHALL DELIVER IN CASH (BY WIRE TRANSFER OR BANK CASHIER’S
CHECK) TO SELLERS IN THE AGGREGATE AMOUNT OF ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($100,000.00)

5


--------------------------------------------------------------------------------



IN FULL PAYMENT OF THE NON-COMPETE FEE PROVIDED IN THIS SECTION 1.4(D), PAYABLE
TO SELLERS IN PROPORTION TO THEIR SHARES OF THE INITIAL PURCHASE PRICE.


(E)           SELLERS SHALL DELIVER TO PURCHASER AN OPINION OF COUNSEL TO
SELLERS IN THE FORM OF EXHIBIT 1.4(E) HERETO.


(F)           PURCHASER SHALL DELIVER TO SELLERS AN OPINION OF COUNSEL TO
PURCHASER IN THE FORM OF EXHIBIT 1.4(F) HERETO.


(G)          SELLERS SHALL DELIVER TO PURCHASER A CERTIFICATE IN THE FORM OF
EXHIBIT 1.4(G) HERETO REPRESENTING THAT EACH OF SELLERS’ REPRESENTATIONS IN
ARTICLE II HEREOF WAS ACCURATE IN ALL RESPECTS AS OF THE DATE OF THIS AGREEMENT
AND IS ACCURATE IN ALL RESPECTS AS OF THE CLOSING.


(H)          PURCHASER SHALL DELIVER TO SELLERS A CERTIFICATE IN THE FORM OF
EXHIBIT 1.4(H) HERETO REPRESENTING THAT EACH OF PURCHASER’S REPRESENTATIONS IN
ARTICLE III HEREOF WAS ACCURATE IN ALL RESPECTS AS OF THE DATE OF THIS AGREEMENT
AND IS ACCURATE IN ALL RESPECTS AS OF THE CLOSING.


(I)            SELLERS SHALL DELIVER TO PURCHASER AN UPDATED LIST OF NAMES AND
ANNUAL COMPENSATION OF EACH EMPLOYEE, BROKEN OUT AMONG THE COMPANIES, AS OF THE
PAYROLL DATE IMMEDIATELY PRECEDING THE CLOSING DATE, IN FORM SIMILAR TO SCHEDULE
8.2(F) HERETO.


(J)           SELLERS SHALL DELIVER TO PURCHASER EVIDENCE OF THE AUTHORIZATION
OF THIS AGREEMENT AND THE ASSIGNMENTS AND BILLS OF SALE BY MONCLA AS TRUSTEE OF
THE TRUST AND THE MONCLA MANAGEMENT TRUST, AND BY THE MONCLA MANAGEMENT TRUST AS
GENERAL PARTNER OF FAMILY PARTNERSHIP.


(K)          THE PRESIDENTS AND ALL OTHER OFFICERS OF MWS AND WELL SERVICE, AND
THE MANAGERS AND OTHER OFFICERS OF EACH OTHER COMPANY SHALL DELIVER TO PURCHASER
SIGNED RESIGNATIONS.


(L)           PURCHASER SHALL DISCHARGE OUTSTANDING DEBT OF THE COMPANIES
REFLECTED ON THE BALANCE SHEETS OR SHALL OBTAIN THE RELEASE OF ALL PERSONAL
GUARANTIES OF SUCH DEBT.

6


--------------------------------------------------------------------------------



1.5          EARNOUT.

The Earnout shall be paid over a five-year period contingent upon the Companies
and Purchaser’s Liberty, Texas and Lafayette, Louisiana yards (the “Earnout
Business”), combined, meeting the following revenue and EBITDA margins:


(A)          THE EARNOUT AMOUNT (“EARNOUT AMOUNT”) SHALL NOT EXCEED TWENTY-FIVE
MILLION AND NO/100 DOLLARS ($25,000,000.00) (THE “MAXIMUM EARNOUT AMOUNT”),
CALCULATED AS THE SUM OF:

1.             THE AGGREGATE OF THE FOLLOWING AMOUNTS (THE “REVENUE EARNOUT
AMOUNT”), BASED ON THE ANNUAL PERFORMANCE OF THE EARNOUT BUSINESS AS FOLLOWS:

(A)           $2,500,000.00 IF THE EARNOUT BUSINESS ACHIEVES REVENUE OF
$160,000,000.00 FOR THE YEAR ENDED SEPTEMBER 30, 2008;

(B)           $2,500,000.00 IF THE EARNOUT BUSINESS ACHIEVES REVENUE OF
$165,000,000.00 FOR THE YEAR ENDED SEPTEMBER 30, 2009;

(C)           $2,500,000.00 IF THE EARNOUT BUSINESS ACHIEVES REVENUE OF
$170,000,000.00 FOR THE YEAR ENDED SEPTEMBER 30, 2010;

(D)           $2,500,000.00 IF THE EARNOUT BUSINESS ACHIEVES REVENUE OF
$170,000,000.00 FOR THE YEAR ENDED SEPTEMBER 30, 2011; AND

(E)           $2,500,000.00 IF THE EARNOUT BUSINESS ACHIEVES REVENUE OF
$170,000,000.00 FOR THE YEAR ENDED SEPTEMBER 30, 2012.

The Revenue Earnout Amount is independent of the EBITDA Earnout Amount (defined
below).  If the above revenue thresholds are achieved for any year the Revenue
Earnout Amount for such year will be due regardless of whether the EBITDA Margin
(defined below) for such year has been achieved.

2.             THE AGGREGATE OF THE FOLLOWING AMOUNTS (THE “EBITDA EARNOUT
AMOUNT”) BASED ON THE ANNUAL PERFORMANCE OF THE EARNOUT BUSINESS AS FOLLOWS: TWO
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00) FOR EACH YEAR
(YEARS

7


--------------------------------------------------------------------------------


ENDED SEPTEMBER 30, 2008 THROUGH SEPTEMBER 30, 2012) THE EARNOUT BUSINESS
ACHIEVES AN EBITDA MARGIN (DEFINED BELOW) OF THIRTY-ONE PERCENT (31%).

The EBITDA Earnout Amount is independent of the Revenue Earnout Amount.  If an
EBITDA Margin of thirty-one percent (31%) is achieved for any year the EBITDA
Earnout Amount for such year will be due regardless of the level of revenue for
such year.

3.             THE FOLLOWING AMOUNTS BASED ON THE CUMULATIVE PERFORMANCE OF THE
EARNOUT BUSINESS DURING THE FIVE YEARS ENDED SEPTEMBER 30, 2012, AS FOLLOWS:

(A)           IF THE EARNOUT BUSINESS HAS NOT ACHIEVED ANY OF THE ANNUAL REVENUE
THRESHOLDS ESTABLISHED IN SECTION 1.5(A) ABOVE BUT THE CUMULATIVE REVENUE OF THE
EARNOUT BUSINESS FOR THE FIVE YEARS ENDED SEPTEMBER 30, 2012, WAS EIGHT HUNDRED
THIRTY-FIVE MILLION AND NO/100 DOLLARS ($835,000,000.00) OR GREATER, PURCHASER
SHALL PAY AN AMOUNT EQUAL TO TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($12,500,000.00) LESS THE TOTAL REVENUE EARNOUT AMOUNT PAYMENTS
PREVIOUSLY PAID TO THE SELLERS.

(B)           IF THE EARNOUT BUSINESS HAS NOT ACHIEVED AN EBITDA MARGIN OF
THIRTY-ONE PERCENT (31%) IN ANY OF THE FIVE YEARS ENDING SEPTEMBER 30, 2012 BUT
THE CUMULATIVE EBITDA MARGIN OF THE EARNOUT BUSINESS FOR THE FIVE YEARS ENDED
SEPTEMBER 30, 2012, WAS THIRTY-ONE PERCENT (31%) OR GREATER, PURCHASER SHALL PAY
AN AMOUNT EQUAL TO TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($12,500,000.00) LESS THE TOTAL EBITDA EARNOUT AMOUNT PAYMENTS PREVIOUSLY PAID
TO THE SELLERS.


(B)          “EBITDA MARGIN” MEANS EBITDA FOR A PERIOD DIVIDED BY REVENUE FOR
THE SAME PERIOD.  “EBITDA” MEANS, FOR ANY PERIOD, AN AMOUNT EQUAL TO THE SUM OF:

1.             NET INCOME (CALCULATED USING GAAP; PROVIDED, THAT FOR PURPOSES OF
THIS CALCULATION SELLING, GENERAL, AND ADMINISTRATIVE EXPENSES SHALL BE EIGHT
AND FOUR-TENTHS PERCENT (8.4%) OF REVENUE) AND SHALL CONSIST OF THOSE MATTERS
SET FORTH ON SCHEDULE 1.5(B),

2.             INTEREST CHARGES (INTEREST EXPENSE NET OF INTEREST INCOME),

8


--------------------------------------------------------------------------------


3.             THE AMOUNT OF TAXES, BASED ON OR MEASURED BY INCOME, USED OR
INCLUDED IN THE DETERMINATION OF SUCH NET INCOME, PLUS

4.             THE AMOUNT OF DEPRECIATION AND AMORTIZATION EXPENSE DEDUCTED IN
DETERMINING SUCH NET INCOME.


(C)          SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
PURCHASER SHALL PROVIDE TO THE PAYMENT AGENT (AS DEFINED BELOW):

1.             BEGINNING ON NOVEMBER 30, 2008, AND FOR EACH NOVEMBER
30TH THEREAFTER THROUGH NOVEMBER 30, 2012: (A) A DETAILED WRITTEN STATEMENT
SHOWING THE CALCULATION OF THE REVENUE EARNOUT AMOUNT AND THE EBITDA EARNOUT
AMOUNT OWING IN RESPECT OF THE IMMEDIATELY PRECEDING YEAR ENDING SEPTEMBER 30TH,
AND (B) A CHECK OR WIRE TRANSFER REPRESENTING PAYMENT OF EACH OF THE REVENUE
EARNOUT AMOUNT AND THE EBITDA EARNOUT AMOUNT OWING IN RESPECT OF THE IMMEDIATELY
PRECEDING YEAR ENDED SEPTEMBER 30TH.  PAYMENT AGENT SHALL BE SOLELY RESPONSIBLE
FOR DISBURSING SUCH AMOUNTS TO THE SELLERS.

2.             ON NOVEMBER 30, 2012, (A) A DETAILED WRITTEN STATEMENT SHOWING
THE CALCULATION OF THE CUMULATIVE REVENUE EARNOUT AMOUNT AND THE CUMULATIVE
EBITDA EARNOUT AMOUNT EACH OF WHICH SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 1.5(A)3, AND (B) A CHECK OR WIRE TRANSFER REPRESENTING PAYMENT OF EACH
OF THE REVENUE EARNOUT AMOUNT AND THE EBITDA EARNOUT AMOUNT OWING IN RESPECT OF
THE FIVE (5) YEARS ENDING SEPTEMBER 30, 2012. PAYMENT AGENT SHALL BE SOLELY
RESPONSIBLE FOR DISBURSING SUCH AMOUNTS TO THE SELLERS.


(D)          PURCHASER SHALL, IMMEDIATELY FOLLOWING CLOSING, ESTABLISH EITHER A
SEPARATE REPORTING UNIT OR SHALL OTHERWISE ESTABLISH ACCOUNTING PROVISIONS THAT
WOULD ENABLE IT TO COMPILE THE FOREGOING RESULTS FOR THE EARNOUT BUSINESS. 
PURCHASER WILL RECORD THE RESULTS OF OPERATIONS IN

9


--------------------------------------------------------------------------------



SUCH A MANNER AS WILL PERMIT THE REVENUE EARNOUT AMOUNT AND THE EBITDA EARNOUT
AMOUNT TO BE ASCERTAINABLE.  SUCH REPORTING UNIT SHALL INITIALLY BE MANAGED BY
EMPLOYEES OF PURCHASER WHO WERE PREVIOUSLY EMPLOYED BY THE COMPANIES (THE “KEY
EMPLOYEES”).  THE KEY EMPLOYEES OR THEIR SUCCESSORS SHALL MANAGE THE EARNOUT
BUSINESS IN COMPLIANCE WITH THE POLICIES AND PRACTICES OF THE PURCHASER AND ITS
AFFILIATES AND AS ANY OTHER DIVISION OF PURCHASER AND ITS AFFILIATES.


(E)           PURCHASER SHALL SUPPORT THE EARNOUT BUSINESS AS IT DOES EACH OTHER
OF ITS DIVISIONS.


(F)           PRIOR TO THE CLOSING DATE, PURCHASER AND SELLERS SHALL NEGOTIATE
IN AN ATTEMPT TO ESTABLISH AN EMPLOYEE RETENTION PLAN, EFFECTIVE AS OF THE
CLOSING DATE, FOR THE BENEFIT OF THE MONCLA EMPLOYEES (DEFINED BELOW).  THE
TERMS AND CONDITIONS OF THE PLAN WILL BE DETERMINED BY SELLERS AND PURCHASER,
TAKING INTO ACCOUNT TAX, ACCOUNTING, EMPLOYEE BENEFIT AND EMPLOYMENT LAWS, AND
WOULD GENERALLY PROVIDE A SET AMOUNT OF FOUR MILLION TWO HUNDRED THOUSAND AND
NO/100 DOLLARS ($4,200,000.00) (“RETENTION COMPENSATION”), TO BE PAID BY
PURCHASER.  WHILE THE FINAL TERMS OF THE PLAN ARE SUBJECT TO NEGOTIATIONS
BETWEEN PURCHASER AND SELLERS, THEIR PRELIMINARY DISCUSSIONS INCLUDE THE
FOLLOWING POINTS:

1.             NON-EXEMPT MONCLA EMPLOYEES WOULD RECEIVE THEIR ENTIRE SHARE OF
THE RETENTION COMPENSATION AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
CLOSING DATE.

2.             EXEMPT MONCLA EMPLOYEES WHOSE SHARE OF THE RETENTION COMPENSATION
IS SIX THOUSAND AND NO/100 DOLLARS ($6,000.00) OR LESS WOULD RECEIVE THEIR
ENTIRE SHARE OF THE RETENTION COMPENSATION AS SOON AS ADMINISTRATIVELY FEASIBLE
AFTER THE CLOSING DATE.

10


--------------------------------------------------------------------------------


3.             EXEMPT MONCLA EMPLOYEES WHOSE SHARE OF THE RETENTION COMPENSATION
IS IN EXCESS OF SIX THOUSAND AND NO/100 DOLLARS ($6,000.00) SHALL RECEIVE:

(A)           $6,000.00 AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE CLOSING
DATE;

(B)           TWENTY-FIVE PERCENT (25%) OF THE BALANCE OF SUCH MONCLA EMPLOYEE’S
SHARE OF THE RETENTION COMPENSATION ON THE FIRST (1ST) ANNIVERSARY OF THE
CLOSING DATE;

(C)           AN ADDITIONAL TWENTY-FIVE PERCENT (25%) OF THE BALANCE OF SUCH
MONCLA EMPLOYEE’S SHARE OF THE RETENTION COMPENSATION ON THE SECOND (2ND)
ANNIVERSARY OF THE CLOSING DATE; AND

(D)           THE REMAINING FIFTY PERCENT (50%) BALANCE ON THE THIRD (3RD)
ANNIVERSARY OF THE CLOSING DATE.

4.             ANY MONCLA EMPLOYEE NOT EMPLOYED BY PURCHASER ON ANY SUCH
ANNIVERSARY SHALL FORFEIT THE BALANCE OF SUCH MONCLA EMPLOYEE’S SHARE OF THE
RETENTION COMPENSATION PAYABLE ON SUCH ANNIVERSARY DATE OR AT ANY TIME
THEREAFTER, PROVIDED, HOWEVER, THAT CERTAIN OF THE RETENTION COMPENSATION MAY BE
DISTRIBUTED TO MONCLA EMPLOYEES WHO ARE NOT EMPLOYED ON SUCH ANNIVERSARY DATES
DUE TO INVOLUNTARY SEVERANCE FROM EMPLOYMENT UNDER PLAN TERMS.

5.             ANY FORFEITED AMOUNTS OF THE RETENTION COMPENSATION SHALL BE
ALLOCATED TO AND DISTRIBUTED AFTER THE THIRD ANNIVERSARY OF THE CLOSING DATE TO
THOSE MONCLA EMPLOYEES WHO ARE THEN EMPLOYED BY PURCHASER AS STATED UNDER PLAN
TERMS.


IN THE EVENT THAT SELLERS AND PURCHASERS ARE ABLE TO ESTABLISH A MUTUALLY
ACCEPTABLE PLAN THE INITIAL PURCHASE PRICE OTHERWISE PAYABLE TO SELLERS OF MWS
SHALL BE REDUCED BY THE PORTION OF THE RETENTION COMPENSATION PAID AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER THE CLOSING DATE AND BY THE PRESENT VALUE OF
FUTURE PAYMENTS OF THE BALANCE OF THE RETENTION COMPENSATION, BASED ON A
DISCOUNT RATE OF 5%, IN ORDER TO PROVIDE FUNDING FOR SUCH PLAN.

11


--------------------------------------------------------------------------------



(G)          PURCHASER SHALL MAKE AVAILABLE TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) OF ANNUAL CAPITAL INVESTMENT TO THE EARNOUT BUSINESS, SUBJECT
TO INVESTMENT RETURN AND OTHER REQUIREMENTS THAT THE PURCHASER USES WITH ITS
OTHER DIVISIONS.


(H)          SELLERS ACKNOWLEDGE AND ACCEPT THAT PURCHASER MAY RE-NAME THE
EARNOUT BUSINESS OR ANY PART OR PRODUCT THEREOF, AND MAY GENERALLY CHANGE ANY
PART OF THE BRANDING OR MARKETING STRATEGY OR ALTOGETHER RE-BRAND OR RE-MARKET
THE EARNOUT BUSINESS, OR ANY PART OR PRODUCT THEREOF, IN EACH CASE AT SUCH TIME
AND IN SUCH MANNER AND TO SUCH EXTENT (AND WITH OR WITHOUT NOTICE TO ANY PARTY)
AS THE PURCHASER MAY DETERMINE IN ITS SOLE DISCRETION.


(I)            SELLERS ACKNOWLEDGE AND ACCEPT THAT ANY OBLIGATION OF THE
PURCHASER PROVIDED FOR IN THIS SECTION 1.5 MAY BE PERFORMED OR SATISFIED BY ONE
OR MORE AFFILIATES OF THE PURCHASER, PROVIDED THAT SUCH ACKNOWLEDGEMENT AND
ACCEPTANCE DOES NOT RELEASE OR DISCHARGE THE PURCHASER FROM THAT OBLIGATION.


(J)           IN THE EVENT OF A DISPUTE RESPECTING THE REVENUE EARNOUT AMOUNT OR
THE EBITDA EARNOUT AMOUNT OR THE AMOUNT OF INTEREST THEREON TO BE PAID FOR A
PARTICULAR YEAR, SELLERS SHALL NOTIFY PURCHASER WITHIN TWENTY (20) DAYS AFTER
RECEIPT, FURNISHING PURCHASER WITH THE REASONS FOR THE DISAGREEMENT.  IF THE
PARTIES HAVE NOT RESOLVED THEIR DISAGREEMENTS WITHIN TWENTY (20) DAYS AFTER SAID
NOTICE, SELLERS AND PURCHASER SHALL SUBMIT THE CALCULATION TO THE ACCOUNTANTS
FOR RESOLUTION.  IF ISSUES IN DISPUTE ARE SUBMITTED TO THE ACCOUNTANTS FOR
RESOLUTION, (I) EACH PARTY WILL FURNISH TO THE ACCOUNTANTS SUCH WORK PAPERS AND
OTHER DOCUMENTS AND INFORMATION RELATING TO THE DISPUTED ISSUES AS THE
ACCOUNTANTS MAY REQUEST AND ARE AVAILABLE TO THAT PARTY OR ITS SUBSIDIARIES (OR
ITS INDEPENDENT PUBLIC ACCOUNTANTS), AND WILL BE AFFORDED THE OPPORTUNITY TO
PRESENT TO THE ACCOUNTANTS ANY MATERIAL RELATING TO THE DETERMINATION AND TO
DISCUSS THE DETERMINATION WITH THE ACCOUNTANTS; (II) THE DETERMINATION BY THE
ACCOUNTANTS, AS SET FORTH IN A NOTICE DELIVERED TO BOTH PARTIES BY THE
ACCOUNTANTS, WILL BE BINDING AND CONCLUSIVE ON THE

12


--------------------------------------------------------------------------------



PARTIES; AND (III) PURCHASER AND SELLERS WILL EACH BEAR FIFTY PERCENT (50%) OF
THE FEES OF THE ACCOUNTANTS FOR SUCH DETERMINATION.


1.6          ALLOCATION OF PURCHASE PRICE.


(A)          SELLERS AND PURCHASER RECOGNIZE THAT ALTHOUGH MEMBERSHIP INTERESTS
ARE BEING SOLD, THE TRANSACTIONS CONTEMPLATED HEREBY ARE APPLICABLE ASSET
ACQUISITIONS AND FORMS 8594 WILL BE PREPARED AND TIMELY FILED WITH RESPECT TO
THEM.


(B)          THE PURCHASE PRICE ALLOCABLE TO EACH COMPANY SHALL BE ALLOCATED TO
EACH COMPANY’S ASSETS AND GOODWILL IN ACCORDANCE WITH A THIRD-PARTY APPRAISAL
THAT PURCHASER SHALL OBTAIN BETWEEN THE DATE HEREOF AND THE CLOSING DATE AND IN
ACCORDANCE WITH RELEVANT TAX AND ACCOUNTING GUIDELINES. PURCHASER SHALL PROVIDE
A DRAFT OF SUCH ALLOCATION (THE “ASSET ALLOCATION”) TO THE SELLERS AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO CLOSING.  SELLERS AND PURCHASER SHALL MEET BEFORE
CLOSING TO DISCUSS THE DRAFT ASSET ALLOCATION AND PURCHASER SHALL CONSIDER ANY
REQUESTS BY SELLERS FOR MODIFICATIONS TO THE DRAFT ASSET ALLOCATION; HOWEVER,
THE ASSET ALLOCATION DELIVERED AT CLOSING BY PURCHASER SHALL BE AS DETERMINED BY
PURCHASER, BUT SHALL BE IN ACCORDANCE WITH RELEVANT TAX AND ACCOUNTING
GUIDELINES.  THE PARTIES AGREE TO USE THE ASSET ALLOCATION FOR PURPOSES OF EACH
FORM 8594 AND IN CONNECTION WITH THE APPLICATION OF SECTION 751(A) OF THE
INTERNAL REVENUE CODE TO THE CONTEMPLATED TRANSACTIONS.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers herewith represent and warrant to Purchaser as of the date hereof and as
of the Closing Date (unless another date is expressly set forth below) that:


2.1          BUSINESS OF THE COMPANIES.

The business (the “Business”) of each Company is:

13


--------------------------------------------------------------------------------


MWS: Oil and gas well drilling, completion, maintenance, workover, well
servicing and equipment transportation business and the performance of ancillary
activities thereto, including oilfield equipment rentals.

Moncla Marine: Ownership and operation (directly or through the Marine
Subsidiaries) of inland barge workover rigs that provide well completion,
maintenance, workover and other well service activities along the U. S. Gulf
Coast.

Brothers: Ownership and operation of trucks and related equipment that provide
swabbing, anchor, tubing testing and related services for various well site
applications, and the rental of power swivels.

Drilling: Ownership of pumps and related equipment and operation of rigs used to
provide drilling services.

4M: Ownership and leasing of well service rigs and related equipment to MWS and
Moncla Marine.

L C M: Ownership and rental of real estate to MWS.

The phrase “in the ordinary course” for a particular company means in the course
of performing any one or more of the activities enumerated for such company,
consistent with past practices of such company in the ordinary course of normal
day to day operations.


2.2          EXISTENCE AND POWER.


(A)          MWS IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF LOUISIANA, AND MWS HAS ALL CORPORATE
POWERS AND ALL GOVERNMENTAL LICENSES, PERMITS, AUTHORIZATIONS, CONSENTS AND
APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  MWS IS DULY
QUALIFIED TO CONDUCT BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING
IN EACH JURISDICTION WHERE THE CHARACTER OF THE PROPERTY OWNED OR LEASED BY IT
OR THE NATURE OF ITS ACTIVITIES MAKE SUCH QUALIFICATION NECESSARY.  SELLERS HAVE
HERETOFORE

14


--------------------------------------------------------------------------------



DELIVERED TO PURCHASER TRUE AND COMPLETE COPIES OF MWS’ ARTICLES OF
INCORPORATION AND BY-LAWS AS CURRENTLY IN EFFECT.


(B)          WELL SERVICE IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS, AND WELL SERVICE HAS ALL
CORPORATE POWERS AND ALL GOVERNMENTAL LICENSES, PERMITS, AUTHORIZATIONS,
CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  WELL
SERVICE IS DULY QUALIFIED TO CONDUCT BUSINESS AS A FOREIGN CORPORATION AND IS IN
GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER OF THE PROPERTY OWNED OR
LEASED BY IT OR THE NATURE OF ITS ACTIVITIES MAKE SUCH QUALIFICATION NECESSARY. 
SELLERS HAVE HERETOFORE DELIVERED TO PURCHASER TRUE AND COMPLETE COPIES OF WELL
SERVICE’S ARTICLES OF INCORPORATION AND BY-LAWS AS CURRENTLY IN EFFECT.


(C)          EACH OTHER COMPANY IS A LIMITED LIABILITY COMPANY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF LOUISIANA,
AND EACH SUCH COMPANY HAS ALL POWERS AND ALL GOVERNMENTAL LICENSES, PERMITS,
AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED.  EACH SUCH COMPANY IS DULY QUALIFIED TO CONDUCT BUSINESS AS A FOREIGN
LIMITED LIABILITY COMPANY AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE
CHARACTER OF THE PROPERTY OWNED OR LEASED BY IT OR THE NATURE OF ITS ACTIVITIES
MAKE SUCH QUALIFICATION NECESSARY.  SELLERS HAVE HERETOFORE DELIVERED TO
PURCHASER TRUE AND COMPLETE COPIES OF EACH SUCH COMPANY’S ARTICLES OF
ORGANIZATION AND OPERATING AGREEMENT AS CURRENTLY IN EFFECT.


2.3          AUTHORIZATION.


(A)          THE EXECUTION, DELIVERY AND PERFORMANCE BY SELLERS OF THIS
AGREEMENT AND THE CONSUMMATION BY SELLERS OF THE TRANSACTIONS CONTEMPLATED
HEREBY REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL
BODY, AGENCY, OFFICIAL OR AUTHORITY, EXCEPT AS MAY BE REQUIRED UNDER 15 U.S.C.
§ 18A.

15


--------------------------------------------------------------------------------



(B)          SELLERS HAVE ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM THEIR OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE SELLERS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND NO
OTHER ACTION ON THE PART OF THE SELLERS IS NECESSARY TO AUTHORIZE THIS AGREEMENT
OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE SELLERS AND CONSTITUTES THE VALID AND LEGALLY
BINDING OBLIGATION OF THE SELLERS ENFORCEABLE AGAINST THE SELLERS IN ACCORDANCE
WITH ITS TERMS.


2.4          NON-CONTRAVENTION.


THE EXECUTION, DELIVERY AND PERFORMANCE BY SELLERS OF THIS AGREEMENT AND THE
CONSUMMATION BY SELLERS OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL
NOT:

1.             CONTRAVENE OR CONFLICT WITH THE ARTICLES OF INCORPORATION AND
BY-LAWS OF MWS OR THE ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT OF EACH
OTHER COMPANY (OTHER THAN ANY RIGHT OF FIRST REFUSAL IN FAVOR OF ANY COMPANY AND
SOME OR ALL SELLERS, IN EACH CASE, WHICH SHALL BE WAIVED AT CLOSING),

2.             CONTRAVENE OR CONFLICT WITH OR CONSTITUTE A VIOLATION OF ANY
PROVISION OF LAW, REGULATION, JUDGMENT, INJUNCTION, ORDER OR DECREE BINDING UPON
OR APPLICABLE TO SELLERS OR THE COMPANIES, OR

3.             EXCEPT AS DISCLOSED IN SCHEDULE 2.4, REQUIRE ANY CONSENT,
APPROVAL OR OTHER ACTION BY ANY PERSON OR CONSTITUTE A DEFAULT UNDER ANY
OBLIGATION OF SELLERS OR THE COMPANIES UNDER ANY PROVISION OF ANY CONTRACT OR
OTHER INSTRUMENT BINDING UPON SELLERS OR THE COMPANIES OTHER THAN CONTRACTS AND
OBLIGATIONS THAT WILL BE TERMINATED AND FULLY DISCHARGED AT THE CLOSING AND
OTHER THAN CONTRACTS WHICH PROVIDE THAT THEY MAY BE

16


--------------------------------------------------------------------------------


CANCELLED UNILATERALLY UPON NOTICE TO SELLERS OR THE COMPANIES, WITHOUT PENALTY
OR ECONOMIC CONSEQUENCES ADVERSE TO THE COMPANIES.


2.5          SUBSIDIARIES.

No Company owns, directly or indirectly, any capital stock, equity interest or
other ownership interest in any Company, partnership, association, joint
venture, limited liability company or other entity except that 4M owns
sixty-four percent (64%) of the Membership Interests of Drilling, MWS owns one
hundred percent (100%) of the outstanding shares of Well Service, and Moncla
Marine owns one hundred percent (100%) of the Membership Interests of Marine
Subsidiaries.


2.6          RELATED ENTITIES.

Except as set forth on Schedule 2.6, no Seller owns an interest in any
non-publicly traded entity other than the Companies, or five percent (5%) of any
publicly-traded entity.  Schedule 2.6 contains a full description of the
businesses of such entities and a description of any business any entity
conducts with any Business.


2.7          FINANCIAL STATEMENTS.

The balance sheet of each Company for the year ended December 31, 2006 (such
date referred to herein as the “Balance Sheet Date” and such balance sheet the
“Balance Sheet”), and the related statements of income for the year ended
December 31, 2006 (collectively, the “Financial Statements”), have been
previously delivered to Purchaser.  The Financial Statements were prepared in
accordance with GAAP applied on a consistent basis.  The Financial Statements
fairly present the financial position of each Company as of the date thereof and
its results of operations for the period then ended.  The unaudited balance
sheet and income statement as of and for the four (4) months ended April 30,
2007 (the “Interim Financial Statements”), attached hereto as Schedule 2.7 were
prepared in accordance with

17


--------------------------------------------------------------------------------


GAAP applied on a consistent basis and fairly present in all respects the
financial position of each Company as of the date thereof and the results of
operations for the periods then ended, subject to the following qualifications:


(A)          MANY ACCRUALS OF EXPENSE ARE NOT MADE UNTIL YEAR END, E.G., PROFIT
SHARING CONTRIBUTIONS, PERFORMANCE BONUSES, SAFETY AWARDS;


(B)          PURCHASE COMMITMENTS NOT BOOKED;


(C)          WRITE OFFS OF ACCOUNTS RECEIVABLE NOT DONE UNTIL YEAR END;


(D)          DEPRECIATION SCHEDULES ARE INCOMPLETE UNTIL YEAR END.


2.8          ABSENCE OF CERTAIN CHANGES.

Since the Balance Sheet Date to the date hereof, each Company has conducted its
Business in the ordinary course consistent with past practice and, except as set
forth in Schedule 2.8 or permitted under the Agreement, there has not been:


(A)          ANY EVENT, OCCURRENCE, DEVELOPMENT OR STATE OF CIRCUMSTANCES OR
FACTS WHICH HAS HAD AN ADVERSE EFFECT ON ANY COMPANY;


(B)          ANY INCURRENCE, ASSUMPTION OR GUARANTEE OF ANY INDEBTEDNESS FOR
BORROWED MONEY OR ANY PURCHASE MONEY OBLIGATION OR OTHER DEBT OR LIABILITY,
OTHER THAN DRAWS UPON EXISTING LINES OF CREDIT IN THE MAXIMUM AMOUNT OF SEVEN
MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($7,200,000.00) IN ACCORDANCE
WITH ORDINARY COURSE CONSISTENT WITH PAST PRACTICE;


(C)          ANY CREATION OR OTHER INCURRENCE OF ANY LIEN (AS DEFINED IN SECTION
2.9) ON ANY ASSET OF ANY COMPANY, EXCEPT FOR PERMITTED LIENS;


(D)          ANY MAKING OF ANY LOAN, ADVANCE OR CAPITAL CONTRIBUTIONS TO OR
INVESTMENT IN ANY PERSON;

18


--------------------------------------------------------------------------------



(E)           ANY DAMAGE, DESTRUCTION OR OTHER CASUALTY LOSS AFFECTING ANY OF
THE ASSETS OF ANY COMPANY;


(F)           ANY TRANSACTION OR COMMITMENT MADE, OR ANY CONTRACT OR AGREEMENT
ENTERED INTO, BY ANY COMPANY RELATING TO ITS ASSETS OR ITS BUSINESS OR ANY
RELINQUISHMENT OF ANY CONTRACT OR OTHER RIGHT, OTHER THAN TRANSACTIONS AND
COMMITMENTS (INCLUDING ACQUISITIONS AND DISPOSITIONS OF EQUIPMENT) IN THE
ORDINARY COURSE OF THE BUSINESS OF SUCH COMPANY CONSISTENT WITH PAST PRACTICE;


(G)          ANY GENERAL OR SPECIFIC INCREASE IN THE SALARY OR OTHER
COMPENSATION (INCLUDING, WITHOUT LIMITATION, BONUSES, PROFIT SHARING, DEFERRED
COMPENSATION OR OTHER EMPLOYEE BENEFITS) PAYABLE OR TO BECOME PAYABLE TO ANY
EMPLOYEES OF THE COMPANIES, EXCEPT IN THE ORDINARY COURSE OF THE BUSINESS
CONSISTENT WITH PAST PRACTICE AND THEN ONLY WITH RESPECT TO EMPLOYEES WHO ARE
NOT SELLERS;


(H)          ANY LABOR DISPUTE OTHER THAN ROUTINE INDIVIDUAL GRIEVANCES, ANY
ACTIVITY OR PROCEEDING BY A LABOR UNION OR REPRESENTATIVE THEREOF TO ORGANIZE
ANY EMPLOYEES OF THE COMPANIES, OR ANY LOCKOUTS, STRIKES, SLOWDOWNS, WORK
STOPPAGES OR THREATS THEREOF BY OR WITH RESPECT TO ANY EMPLOYEES OF THE
COMPANIES;


(I)            ANY DECLARATION, SETTING ASIDE OR PAYMENT OF DIVIDENDS ON THE
SHARES OR DISTRIBUTIONS, OTHER THAN FOR PERSONAL INCOME TAXES, IN RESPECT OF
MEMBERSHIP INTERESTS IN CASH OR IN THE FORM OF ASSETS, OR ANY REDEMPTION,
PURCHASE OR OTHER ACQUISITION OF ANY OTHER SECURITIES OF THE COMPANIES.  SUCH
DISTRIBUTIONS BY THE COMPANIES OTHER THAN MWS AND WELL SERVICE, ARE CALCULATED
AT FORTY PERCENT (40%) OF THE ESTIMATED FEDERAL TAXABLE INCOME OF THOSE
COMPANIES FROM AUGUST 1, 2007 THROUGH THE CLOSING DATE.


(J)           ANY AMENDMENT TO THE ARTICLES OF INCORPORATION, BY-LAWS, ARTICLES
OF ORGANIZATION, OPERATING AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS;

19


--------------------------------------------------------------------------------



(K)          ANY CHANGE IN ITS TAX OR ACCOUNTING METHODS, PRINCIPLES OR
PRACTICES OTHER THAN AS REQUIRED BY GAAP; OR


(L)           ANY AGREEMENT OR UNDERSTANDING ENTERED INTO TO DO ANY OF THE
FOREGOING.


2.9          PROPERTIES.


(A)          THE COMPANIES HAVE GOOD AND MARKETABLE TITLE TO, OR IN THE CASE OF
LEASED PROPERTY, VALID LEASEHOLD INTERESTS IN, ALL PROPERTY AND ASSETS (WHETHER
REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) REFLECTED ON THE BALANCE SHEET OR
ACQUIRED AFTER THE BALANCE SHEET DATE, EXCEPT FOR PROPERTIES AND ASSETS SOLD
SINCE THE BALANCE SHEET DATE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE.


(B)          SCHEDULE 2.9(B) IS A FULL, TRUE AND CORRECT DESCRIPTION OF ALL REAL
(IMMOVABLE) PROPERTY OWNED OR LEASED (AS A LESSEE) BY ANY COMPANY, AND WHETHER
SUCH PROPERTY IS OWNED OR LEASED.


(C)          SCHEDULE 2.9(C) IS A FULL, TRUE, AND CORRECT DESCRIPTION OF ALL
PERSONAL (MOVABLE) PROPERTY OWNED OR LEASED BY ANY COMPANY, DESCRIBES THE
LOCATION OF SUCH PROPERTY, IDENTIFIES THE OWNER OR LESSEE AND LESSOR OF SUCH
PROPERTY.


(D)          NONE OF SUCH PROPERTIES OR ASSETS IS SUBJECT TO ANY LIENS,
MORTGAGES, SECURITY INTERESTS OR OTHER ENCUMBRANCES (HEREIN “LIENS”) EXCEPT:

1.             LIENS DISCLOSED ON THE BALANCE SHEET;

2.             LIENS FOR TAXES NOT YET DUE OR BEING CONTESTED IN GOOD FAITH (AND
FOR WHICH ADEQUATE ACCRUALS OR RESERVES HAVE BEEN ESTABLISHED ON THE BALANCE
SHEET);

3.             LIENS DISCLOSED IN SCHEDULE 2.9(D) OR WHICH WILL BE DISCHARGED AT
THE CLOSING;

4.             LIENS IN FAVOR OF VENDORS AND LESSORS INCURRED IN THE ORDINARY
COURSE OF THE BUSINESS.

20


--------------------------------------------------------------------------------


Clauses (1) through (4) are collectively, referred to herein as “Permitted
Liens”.


(E)           EXCEPT AS SET FORTH ON SCHEDULE 2.9(E), OR REFLECTED ON THE
INTERIM FINANCIAL STATEMENTS, TO THE KNOWLEDGE OF SELLERS, THERE ARE NO
DEVELOPMENTS AFFECTING ANY OF SUCH PROPERTIES OR ASSETS PENDING OR THREATENED
WHICH COULD DETRACT FROM THE VALUE OF SUCH PROPERTY OR ASSETS, INTERFERE WITH
ANY PRESENT OR INTENDED USE OF ANY SUCH PROPERTY OR ASSETS OR AFFECT THE
MARKETABILITY OF SUCH PROPERTIES OR ASSETS.


(F)           SCHEDULE 2.9(F) CONTAINS A SCHEDULE OF ALL LEASES OF REAL AND
PERSONAL PROPERTY WITH RESPECT TO WHICH ANY COMPANY IS A LESSEE OR A LESSOR AND
WHICH PROVIDE FOR RENTALS IN EXCESS OF TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($25,000.00) PER ANNUM, IDENTIFIES THE TERMS OF THE LEASE, THE PROPERTY AFFECTED
BY THE LEASE, AND THE NAME OF THE COMPANY THAT IS A LESSOR OR LESSEE. EACH SUCH
LEASE IS VALID, BINDING AND ENFORCEABLE AGAINST THE LESSOR AND LESSEE IN
ACCORDANCE WITH ITS TERMS AND THERE DOES NOT EXIST UNDER ANY SUCH LEASE ANY
DEFAULT OR ANY EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE
A DEFAULT.


2.10        NO UNDISCLOSED LIABILITIES.

Except as disclosed on Schedule 2.10, as of July 31, 2007, there are no
liabilities of the Companies of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and to the best of
Sellers’ knowledge, there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability,
other than liabilities disclosed or provided for in the July 31, 2007 Financial
Statements attached as Schedule 2.10.


2.11        LITIGATION.

Except as set forth in Schedule 2.11, as of the date hereof there is no action,
suit, investigation or proceeding (or any basis therefore) pending against, or
to the knowledge of Sellers threatened against or affecting, Sellers, the
Companies or any of their or its properties

21


--------------------------------------------------------------------------------


before any court or arbitrator or any governmental body, agency, official or
authority, which, individually or in the aggregate, if determined or resolved
adversely to Sellers or the Companies in accordance with the plaintiff’s
demands, would reasonably be expected to result in a judgment in excess of
Twenty-Five Thousand and No/100 Dollars ($25,000.00), or which in any manner
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.


2.12        INSURANCE.


(A)          SELLERS HAVE HERETOFORE PROVIDED TRUE AND CORRECT COPIES OF ALL
INSURANCE POLICIES TO WHICH ANY COMPANY IS A PARTY CURRENTLY, OR UNDER WHICH ANY
DIRECTOR OF ANY COMPANY IS COVERED.  SCHEDULE 2.12(A) CONSISTS OF:

1.             A LIST OF ALL POLICIES OF INSURANCE TO WHICH ANY COMPANY IS A
PARTY OR UNDER WHICH ANY COMPANY, OR ANY DIRECTOR OF ANY COMPANY, IS OR HAS BEEN
COVERED AT ANY TIME WITHIN THE FIVE (5) YEARS PRECEDING THE DATE OF THIS
AGREEMENT;

2.             TRUE AND COMPLETE COPIES OF ALL PENDING APPLICATIONS FOR POLICIES
OF INSURANCE; AND

3.             ANY STATEMENT BY THE AUDITOR OF ANY COMPANY’S FINANCIAL
STATEMENTS WITH REGARD TO THE INADEQUACY OF SUCH ENTITY’S COVERAGE OR OF THE
RESERVES FOR CLAIMS.


(B)          SCHEDULE 2.12(B) DESCRIBES:

1.             OTHER THAN THE POLICIES LISTED IN 2.12(A) ABOVE, ANY
SELF-INSURANCE ARRANGEMENT BY OR AFFECTING ANY COMPANY, INCLUDING ANY RESERVES
ESTABLISHED THEREUNDER;

2.             ANY CONTRACT OR ARRANGEMENT, OTHER THAN A POLICY OF INSURANCE,
FOR THE TRANSFER OR SHARING OF ANY RISK BY ANY COMPANY; AND

22


--------------------------------------------------------------------------------


3.             ALL OBLIGATIONS OF THE COMPANIES TO THIRD PARTIES WITH RESPECT TO
INSURANCE (INCLUDING SUCH OBLIGATIONS UNDER LEASES AND SERVICE AGREEMENTS) AND
IDENTIFIES THE POLICY UNDER WHICH SUCH COVERAGE IS PROVIDED.


(C)          SCHEDULE 2.12(C) SETS FORTH, BY YEAR, FOR THE CURRENT POLICY YEAR
AND EACH OF THE FIVE PRECEDING POLICY YEARS:

1.             A SUMMARY OF THE LOSS EXPERIENCE UNDER EACH POLICY;

2.             A STATEMENT DESCRIBING EACH CLAIM UNDER AN INSURANCE POLICY FOR
AN AMOUNT IN EXCESS OF TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00)
WHICH SETS FORTH:

(A)           THE NAME OF THE CLAIMANT;

(B)           A DESCRIPTION OF THE POLICY BY INSURER, TYPE OF INSURANCE, AND
PERIOD OF COVERAGE; AND

(C)           THE AMOUNT AND A BRIEF DESCRIPTION OF THE CLAIM; AND

3.             A STATEMENT DESCRIBING THE LOSS EXPERIENCE FOR ALL CLAIMS THAT
WERE SELF-INSURED, INCLUDING THE NUMBER AND AGGREGATE COST OF SUCH CLAIMS.


(D)          EXCEPT AS SET FORTH ON SCHEDULE 2.12(D):

1.             ALL POLICIES TO WHICH ANY COMPANY IS A PARTY OR THAT PROVIDE
COVERAGE TO ANY SELLER, ANY COMPANY, OR ANY DIRECTOR OR OFFICER OF A COMPANY:

(A)           ARE VALID, OUTSTANDING, AND ENFORCEABLE;

(B)           ARE ISSUED BY AN INSURER THAT IS FINANCIALLY SOUND AND REPUTABLE;

(C)           TAKEN TOGETHER, PROVIDE ADEQUATE INSURANCE COVERAGE FOR THE ASSETS
AND THE OPERATIONS OF THE COMPANIES FOR ALL RISKS TO WHICH THE COMPANIES ARE
NORMALLY EXPOSED;

(D)           ARE SUFFICIENT FOR COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND
CONTRACTS TO WHICH ANY COMPANY IS A PARTY OR BY WHICH ANY OF THEM IS BOUND;

(E)           WILL CONTINUE IN FULL FORCE AND EFFECT FOLLOWING THE CONSUMMATION
OF THE TRANSACTIONS; AND

23


--------------------------------------------------------------------------------


(F)            DO NOT PROVIDE FOR ANY RETROSPECTIVE PREMIUM ADJUSTMENT OR OTHER
EXPERIENCED-BASED LIABILITY ON THE PART OF ANY COMPANY.

2.             NO SELLER OR COMPANY HAS RECEIVED (A) ANY REFUSAL OF COVERAGE OR
ANY NOTICE THAT A DEFENSE WILL BE AFFORDED WITH RESERVATION OF RIGHTS, OR (B)
ANY NOTICE OF CANCELLATION OR ANY OTHER INDICATION THAT ANY INSURANCE POLICY IS
NO LONGER IN FULL FORCE OR EFFECT OR WILL NOT BE RENEWED OR THAT THE ISSUER OF
ANY POLICY IS NOT WILLING OR ABLE TO PERFORM ITS OBLIGATIONS THEREUNDER.

3.             THE COMPANIES HAVE PAID ALL PREMIUMS DUE, AND HAVE OTHERWISE
PERFORMED ALL OF THEIR RESPECTIVE OBLIGATIONS, UNDER EACH POLICY TO WHICH ANY
COMPANY IS A PARTY OR THAT PROVIDES COVERAGE TO ANY COMPANY OR DIRECTOR THEREOF.

4.             THE COMPANIES HAVE GIVEN NOTICE TO THE INSURER OF ALL CLAIMS THAT
MAY BE INSURED THEREBY.

5.             EXCEPT AS DISCLOSED ON SCHEDULE 2.12(D)5, AS OF THE DATE HEREOF
THERE IS NO CLAIM BY ANY COMPANY PENDING UNDER ANY OF SUCH POLICIES AS TO WHICH
COVERAGE HAS BEEN QUESTIONED, DENIED OR DISPUTED BY THE UNDERWRITERS OF SUCH
POLICIES


2.13         MATERIAL CONTRACTS.


(A)          EXCEPT AS DISCLOSED IN SCHEDULE 2.13(A) AND ELSEWHERE IN THIS
AGREEMENT, AS OF THE DATE HEREOF THE COMPANIES ARE NOT A PARTY TO OR SUBJECT TO.

1.             ANY LEASE OF REAL OR IMMOVABLE PROPERTY, WHETHER AS LESSOR OR
LESSEE;

2.             ANY LEASE OF PERSONAL OR MOVABLE PROPERTY AS LESSOR OR LESSEE,
OTHER THAN EQUIPMENT LEASED FROM THIRD PARTIES AND SUBLET TO CUSTOMERS IN THE
ORDINARY COURSE OF THE BUSINESS;

24


--------------------------------------------------------------------------------


3.             ANY CONTRACT FOR THE PURCHASE OF MATERIALS, SUPPLIES, GOODS,
SERVICES, EQUIPMENT OR OTHER ASSETS, OTHER THAN CONTRACTS WHICH DO NOT REQUIRE
PAYMENTS IN EXCESS OF TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) INDIVIDUALLY;

4.             ANY SALES, DISTRIBUTION OR OTHER SIMILAR AGREEMENT PROVIDING FOR
THE SALE BY THE COMPANIES OF MATERIALS, SUPPLIES, GOODS, SERVICES, EQUIPMENT OR
OTHER ASSETS, OTHER THAN TO CUSTOMERS IN THE ORDINARY COURSE OF THE BUSINESS;

5.             ANY PARTNERSHIP, JOINT VENTURE OR OTHER SIMILAR CONTRACT,
ARRANGEMENT OR AGREEMENT;

6.             ANY CONTRACT RELATING TO INDEBTEDNESS FOR BORROWED MONEY (WHETHER
INCURRED, ASSUMED, GUARANTEED OR SECURED BY ANY ASSET);

7.             ANY LICENSE, FRANCHISE OR SIMILAR AGREEMENT;

8.             ANY AGENCY, DEALER, SALES REPRESENTATIVE OR OTHER SIMILAR
AGREEMENT;

9.             ANY CONTRACT OR COMMITMENT THAT LIMITS THE FREEDOM OF THE
COMPANIES TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR IN ANY AREA
OR TO OWN, OPERATE, SELL, TRANSFER, PLEDGE OR OTHERWISE DISPOSE OF OR ENCUMBER
ANY ASSET OR WHICH WOULD SO LIMIT THE FREEDOM OF THE COMPANIES AFTER THE
CLOSING;

10.          ANY CONSULTING AGREEMENT;

11.          ANY CONTRACT RELATING TO ANY GUARANTY OR INDEMNITY ISSUED BY THE
COMPANIES;

12.          ANY AGREEMENT RELATING TO THE ACQUISITION OR DISPOSITION OF ANY
PART OF THE BUSINESS;

13.          ANY OTHER CONTRACT OR COMMITMENT NOT MADE IN THE ORDINARY COURSE OF
THE BUSINESS CONSISTENT WITH PAST PRACTICE OR ANY OTHER CONTRACT OR COMMITMENT
WHICH

25


--------------------------------------------------------------------------------


INVOLVES CONSIDERATION INDIVIDUALLY IN EXCESS OF TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($250,000.00);

14.          ANY AGREEMENT UNDER WHICH THE COMPANIES HAVE ADVANCED OR LOANED ANY
AMOUNT OF MONEY TO ANY DIRECTOR, OFFICER OR EMPLOYEE;

15.          ANY CONTRACT RELATING TO EMPLOYMENT, SEVERANCE OR SIMILAR
ARRANGEMENTS; OR

16.          ANY LEASES OR OTHER CONTRACTS WITH RESPECT TO THE FURNISHING OF
RENTAL TOOLS OR OTHER ITEMS OF EQUIPMENT TO CUSTOMERS WHICH, INDIVIDUALLY OR IN
THE AGGREGATE INVOLVE MORE THAN FIVE PERCENT (5%) OF THE VALUE OF ALL PIPE,
RENTAL TOOLS AND EQUIPMENT OWNED BY THE COMPANIES.

17.          ANY MASTER SERVICE AGREEMENT OR SIMILAR AGREEMENT PROVIDING TERMS
AND CONDITIONS FOR PROVIDING WELL SERVICES TO THE TOP TWENTY CUSTOMERS OF THE
COMPANIES FOR THE FIRST SIX MONTHS OF 2007, BASED UPON BILLINGS TO SUCH
CUSTOMERS.


(B)          EACH CONTRACT TO WHICH ANY COMPANY IS A PARTY IS A VALID AND
BINDING AGREEMENT OF SUCH COMPANY, AND, TO THE KNOWLEDGE OF SELLERS, AS OF THE
DATE HEREOF IS IN FULL FORCE AND EFFECT, AND NEITHER THE COMPANIES NOR, TO THE
KNOWLEDGE OF SELLERS, ANY OTHER PARTY THERETO IS IN DEFAULT OR BREACH IN ANY
RESPECT UNDER THE TERMS OF ANY SUCH CONTRACT, NOR, TO THE KNOWLEDGE OF SELLERS,
HAS ANY EVENT OR CIRCUMSTANCE OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE ANY SUCH DEFAULT OR BREACH.


2.14        LICENSES AND PERMITS.

Schedule 2.14 correctly describes each governmental license, permit,
authorization, consent or approval affecting, or relating in any way to, any
Company and its business, together with the name of the governmental agency or
entity issuing such license or permit (the “Permits”).  Except as set forth on
Schedule 2.14, such Permits are valid and in full

26


--------------------------------------------------------------------------------


force and effect and will not be terminated or impaired or become terminable as
a result of the transactions contemplated hereby.


2.15        COMPLIANCE WITH LAWS; NO DEFAULTS.


(A)          THE COMPANIES ARE NOT IN VIOLATION OF, TO SELLERS’ KNOWLEDGE HAVE
NOT SINCE JANUARY 1, 2004, VIOLATED, AND TO SELLERS’ KNOWLEDGE ARE NOT UNDER
INVESTIGATION WITH RESPECT TO OR HAVE NOT BEEN THREATENED TO BE CHARGED WITH OR
GIVEN NOTICE OF ANY VIOLATION OF, ANY LAW, RULES, ORDINANCES OR REGULATIONS,
JUDGMENTS, INJUNCTIONS, ORDERS OR DECREES BINDING UPON OR APPLICABLE TO THE
COMPANY, EXCEPT FOR ANY VIOLATIONS SET FORTH IN SCHEDULE 2.15(A).


(B)          THE COMPANIES ARE NOT IN DEFAULT UNDER, AND NO CONDITION EXISTS
THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY
CONTRACT OR OTHER INSTRUMENT BINDING UPON ANY COMPANY OR AFFECTING OR RELATING
TO ITS BUSINESS OR ANY LICENSE, AUTHORIZATION, PERMIT, CONSENT OR APPROVAL HELD
BY ANY COMPANY OR AFFECTING OR RELATING TO ITS BUSINESS, EXCEPT AS OTHERWISE
DISCLOSED IN SCHEDULE 2.15(B).


2.16        RECEIVABLES.


(A)          ALL ACCOUNTS, NOTES AND OTHER RECEIVABLES (OTHER THAN RECEIVABLES
COLLECTED SINCE DECEMBER 31, 2006, OR WRITTEN OFF AND NOT REFLECTED ON THE APRIL
30, 2007 BALANCE SHEET) REFLECTED ON THE BALANCE SHEET ARE, AND ALL ACCOUNTS,
NOTES AND OTHER RECEIVABLES ARISING OUT OF OR OTHERWISE RELATING TO THE
COMPANIES’ BUSINESS AS OF THE CLOSING WILL BE, VALID, BINDING AND ENFORCEABLE,
SUBJECT TO APPLICABLE LAWS GOVERNING BANKRUPTCY, MORATORIUM OR CREDITORS’ RIGHTS
GENERALLY WHICH MAY PREVENT THEIR ENFORCEMENT AND HAVE ARISEN ONLY FROM BONA
FIDE TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF THE BUSINESS.  ALL
ACCOUNTS, NOTES AND OTHER RECEIVABLES ARISING OUT OF OR OTHERWISE RELATING TO
THE BUSINESS AT THE DATE OF THE INTERIM FINANCIAL STATEMENTS (OTHER THAN THOSE
PREVIOUSLY WRITTEN OFF) HAVE BEEN INCLUDED IN THE INTERIM FINANCIAL STATEMENTS,
AND ALL ACCOUNTS, NOTES AND OTHER RECEIVABLES ARISING OUT OF OR OTHERWISE
RELATING TO THE BUSINESS

27


--------------------------------------------------------------------------------



AT THE CLOSING DATE WILL BE REFLECTED IN THE INTERIM FINANCIAL STATEMENTS (NET
OF ALLOWANCE FOR DOUBTFUL ACCOUNTS).  SCHEDULE 2.16(A) CONTAINS AN ACCURATE
AGING OF ALL ACCOUNTS, NOTES AND OTHER RECEIVABLES AND BAD DEBT WRITE OFFS BY
THE COMPANIES FOR THE PERIOD JANUARY 1, 2007 THROUGH APRIL 30, 2007.


(B)          SELLERS HEREWITH REPRESENT AND GUARANTEE THE COLLECTIBILITY OF THE
ACCOUNTS RECEIVABLE REFLECTED AS OUTSTANDING IN THE INTERIM FINANCIAL STATEMENTS
(NET OF ALLOWANCE FOR DOUBTFUL ACCOUNTS).  TO THE EXTENT ANY OF THESE
RECEIVABLES ARE NOT COLLECTED WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE
CLOSING, MONCLA SHALL REPURCHASE THEM FROM PURCHASER AT BOOK VALUE AS REFLECTED
IN THE INTERIM FINANCIAL STATEMENTS AND SELLERS WILL THEREAFTER HAVE THE RIGHT
TO COLLECT THEM.


(C)          SCHEDULE 2.16(A) LISTS THE ACCOUNTS RECEIVABLE WHICH HAVE BEEN
WRITTEN OFF BY THE COMPANIES AT APRIL 30, 2007, AND WILL BE TRANSFERRED TO PWSC,
L.L.C. AT OR BEFORE THE CLOSING AND IT WILL BE ALLOWED TO PURSUE COLLECTION OF
THEM.


2.17        INTELLECTUAL PROPERTY.


(A)          SCHEDULE 2.17(A) SETS FORTH AS OF APRIL 30, 2007, A LIST OF ALL
INTELLECTUAL PROPERTY RIGHTS (HEREIN “INTELLECTUAL PROPERTY RIGHTS”) USED OR
HELD FOR USE OR OTHERWISE NECESSARY IN CONNECTION WITH THE CONDUCT OF THE
BUSINESS, SPECIFYING AS TO EACH, AS APPLICABLE: (I) THE NATURE OF SUCH
INTELLECTUAL PROPERTY RIGHT; (II) THE OWNER OF SUCH INTELLECTUAL PROPERTY RIGHT
AND IF SELLER IS NOT THE OWNER, THE RIGHTS HELD BY THE COMPANIES; (III) THE
JURISDICTIONS BY OR IN WHICH SUCH INTELLECTUAL PROPERTY RIGHT IS RECOGNIZED,
ISSUED OR REGISTERED OR IN WHICH AN APPLICATION FOR SUCH ISSUANCE OR
REGISTRATION HAS BEEN FILED, INCLUDING THE RESPECTIVE REGISTRATION OR
APPLICATION NUMBERS; AND (IV) LICENSES, SUBLICENSES AND OTHER AGREEMENTS AS TO
WHICH THE COMPANIES ARE A PARTY AND PURSUANT TO WHICH ANY PERSON IS AUTHORIZED
TO USE SUCH INTELLECTUAL

28


--------------------------------------------------------------------------------



PROPERTY RIGHT, INCLUDING THE IDENTITY OF ALL PARTIES THERETO, A DESCRIPTION OF
THE NATURE AND SUBJECT MATTER THEREOF, THE APPLICABLE ROYALTY AND THE TERM
THEREOF.


(B)          EXCEPT AS SET FORTH IN SCHEDULE 2.17(B), THE COMPANIES HAVE NOT
SINCE DECEMBER 31, 2006, BEEN SUED OR CHARGED IN WRITING WITH OR BEEN A
DEFENDANT IN ANY CLAIM, SUIT, ACTION OR PROCEEDING RELATING TO ITS BUSINESS THAT
HAS NOT BEEN FINALLY TERMINATED PRIOR TO THE DATE HEREOF AND THAT INVOLVES A
CLAIM OF INFRINGEMENT BY THE COMPANIES OF ANY INTELLECTUAL PROPERTY RIGHTS OF
ANY OTHER PERSON, AND (II) THE COMPANIES HAVE NO KNOWLEDGE OF ANY BASIS FOR ANY
SUCH CLAIM OF INFRINGEMENT, AND NO KNOWLEDGE OF ANY CONTINUING INFRINGEMENT BY
ANY OTHER PERSON OF ANY INTELLECTUAL PROPERTY RIGHTS USED OR HELD FOR USE OR
OTHERWISE NECESSARY IN CONNECTION WITH THE CONDUCT OF THE BUSINESS.  NO SUCH
INTELLECTUAL PROPERTY RIGHT IS SUBJECT TO ANY OUTSTANDING ORDER, JUDGMENT,
DECREE, STIPULATION OR AGREEMENT RESTRICTING THE USE THEREOF BY THE COMPANIES OR
RESTRICTING THE LICENSING THEREOF BY THE COMPANIES TO ANY PERSON.  THE COMPANIES
HAVE NOT ENTERED INTO ANY AGREEMENT TO INDEMNIFY ANY OTHER PERSON AGAINST ANY
CHARGE OF INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS.


(C)          AS USED HEREIN, THE TERM “INTELLECTUAL PROPERTY RIGHTS” MEANS ANY
TRADE NAME, TRADEMARK, SERVICE NAME, SERVICE MARK, COPYRIGHT, INVENTION, PATENT,
TRADE SECRET, KNOW-HOW (INCLUDING ANY REGISTRATIONS OR APPLICATIONS FOR
REGISTRATION OF ANY OF THE FOREGOING) OR ANY OTHER SIMILAR TYPE OF PROPRIETARY
INTELLECTUAL PROPERTY RIGHT.


2.18        EMPLOYEES.

Schedule 2.18 identifies all of the Companies’ Managers, officers and key
employees as of April 30, 2007.  None of such key employees has indicated to the
Companies that he or she intends to resign or retire as a result of the
transactions contemplated by this Agreement, except as set forth on Schedule
2.18 hereto.

29


--------------------------------------------------------------------------------



2.19        FEES.

No investment banker, broker, financial advisor, finder or other intermediary
who might be entitled to any fee or commission upon consummation of the
transactions contemplated by this Agreement has been retained by or authorized
to act on behalf of Sellers, other than Simmons & Company, International.


2.20        LABOR MATTERS.

The Companies are in compliance with all currently applicable laws respecting
employment and employment practices (including terms and conditions of
employment, wages and hours) and are not engaged in any unfair labor practice,
the failure to comply with which or engagement in which, as the case may be,
would reasonably be expected to have an adverse effect on the Business.  There
is no unfair labor practice complaint pending or, to the knowledge of Sellers,
threatened against any Company before the National Labor Relations Board or
before any other state or local board, agency or tribunal.


2.21        CAPITALIZATION.


(A)          THE ENTIRE AUTHORIZED CAPITAL STOCK OF MWS CONSIST OF TEN THOUSAND
(10,000) SHARES OF COMMON STOCK, NO PAR VALUE (“COMMON STOCK”), OF WHICH ONE
THOUSAND, NINETY-EIGHT (1,098) SHARES WILL BE ISSUED AND OUTSTANDING FOLLOWING
COMPLETION OF THE TRANSACTION DESCRIBED IN SECTION 1.1(A) ABOVE.  ALL OF THE
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK HAVE BEEN DULY AUTHORIZED AND ARE
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.


(B)          EXCEPT FOR THE RIGHT OF FIRST REFUSAL IN FAVOR OF MWS AND THE
SHAREHOLDERS CONTAINED IN ARTICLE VIII OF THE ARTICLES OF INCORPORATION OF MWS
(AS AMENDED) AND THE BY-LAWS OF MWS AND THE RIGHT OF FIRST REFUSAL IN FAVOR OF
THE COMPANIES AND THE MEMBERS WHICH MAY BE CONTAINED IN THE OPERATING AGREEMENT
OR EACH COMPANY (AS AMENDED):

30


--------------------------------------------------------------------------------


1.             ALL OUTSTANDING MEMBERSHIP INTERESTS AND SHARES ARE OWNED BY THE
SELLERS, AND ARE FREE AND CLEAR OF ANY SECURITY INTERESTS, OPTIONS, WARRANTS,
CALLS, PURCHASE RIGHTS, CONVERSION RIGHTS, EXCHANGE RIGHTS, TRUSTS, VOTING
TRUSTS OR OTHER CONTRACTS OR COMMITMENTS RELATING TO ANY MEMBERSHIP INTEREST,
THE SHARES OF OR OTHER SECURITY OF THE COMPANIES (OTHER THAN THIS AGREEMENT);

2.             THERE ARE NO OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS,
PURCHASE RIGHTS, CONVERSION RIGHTS, EXCHANGE RIGHTS, TRUSTS, VOTING TRUSTS OR
OTHER CONTRACTS OR COMMITMENTS THAT COULD REQUIRE THE COMPANIES TO ISSUE, SELL
OR OTHERWISE CAUSE TO BECOME OUTSTANDING ANY OF ITS SHARES AND MEMBERSHIP
INTERESTS;

3.             THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK APPRECIATION,
PHANTOM MEMBERSHIP INTEREST, PROFIT PARTICIPATION OR SIMILAR RIGHTS WITH RESPECT
TO THE COMPANIES’ SHARES AND MEMBERSHIP INTERESTS; AND

4.             THERE ARE NO VOTING TRUSTS, PROXIES OR OTHER AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING OF THE COMPANIES’ SHARES AND
MEMBERSHIP INTERESTS.


(C)          THE HOLDERS OF THE SHARES AND MEMBERSHIP INTERESTS ARE SET FORTH ON
SCHEDULE 2.21(C) HERETO.

All of the Membership Interests and Shares registered in the names of the above
persons may be conveyed by them without the consent of any person, other than
consents of the Companies and the other Shareholders and Members which are
waivable by them at or prior to the Closing Date.

31


--------------------------------------------------------------------------------



2.22        OTHER INFORMATION.

None of the documents or information delivered to Purchaser in connection with
the transactions contemplated by this Agreement contains any untrue statement of
a fact or omits to state a fact necessary in order to make the statements
contained therein not misleading.


2.23        ENVIRONMENTAL MATTERS.

Except for matters disclosed in Schedule 2.23 hereto, neither Sellers nor the
Companies have received any written or oral notice and nothing has come to their
attention to the effect that: (a) the properties, operations and activities of
the Companies are not in compliance with all applicable Environmental Laws (as
defined in Section 12.10 hereof); (b) the Companies and the properties and
operations of the Companies are subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
governmental authority under any Environmental Law; (c) all Permits, if any,
required to be obtained or filed by the Companies under any Environmental Law in
connection with the business of the Companies have not been obtained or filed
and any required Permits are not valid and currently in full force and effect;
(d) there has been any release of any hazardous substance, pollutant or
contaminant into the environment by the Companies in connection with its
properties or operations; and (e) there has been any exposure of any person or
property to any hazardous substance, pollutant or contaminant in connection with
the properties, operations and activities of the Companies.  The Companies have
made available to the Purchaser all internal and external environmental audits
and studies and all correspondence on substantial environmental matters (in each
case relevant to the Companies) in the possession of the Companies or the
Sellers.

32


--------------------------------------------------------------------------------



2.24        409A.

No employee of any Company has a right to receive additional compensation based
on the Purchase Price for the sale of such Company.


2.25        ACCRUED VACATION.

Except as set forth on Schedule 2.25, no employee of any Company has any accrued
vacation time or leave.


2.26        SEVERANCE OBLIGATIONS.

No Company has any severance or similar plan for any employee.


2.27        EMPLOYMENT CONTRACTS.

No Company has any employment contract or agreement with any employee.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers that:


3.1          ORGANIZATION AND EXISTENCE.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Texas and is qualified to do
business in Louisiana.


3.2          CORPORATE AUTHORIZATION.

The execution, delivery and performance by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby or thereby
have been duly authorized by all necessary corporate action on the part of
Purchaser.  This Agreement constitutes a valid and binding agreement of
Purchaser.


3.3          GOVERNMENTAL AUTHORIZATION.

The execution, delivery and performance by Purchaser of this Agreement requires
no action by or in respect of, or filing with, any governmental body, agency,
official or authority, except as may be required by 15 U.S.C. § 18a.

33


--------------------------------------------------------------------------------



3.4          NON-CONTRAVENTION.

The execution, delivery and performance by Purchaser of this Agreement does not
and will not (i) contravene or conflict with the Articles of Organization or
By-Laws of Purchaser, or (ii) assuming compliance with the matters referred to
in Section 3.3, contravene or conflict with any provision of any law,
regulation, judgment, injunction, order or decree binding upon Purchaser.


3.5          FEES.

There is no investment banker, broker, finder or other intermediary which has
been retained by or is authorized to act on behalf of Purchaser who might be
entitled to any fee or commission from Sellers upon consummation of the
transactions contemplated by this Agreement.


3.6          FINANCING.

Purchaser will have on the Closing Date sufficient funds available to purchase
the Shares and Membership Interests and to satisfy the condition of Section
1.4(L).


3.7          LITIGATION.

There is no action, suit, investigation or proceeding pending against, or to the
knowledge of Purchaser threatened against or affecting, Purchaser before any
court or arbitrator or any governmental body, agency or official which in any
matter challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated hereby.


3.8          LIBERTY AND LAFAYETTE YARDS.

Purchaser has provided Sellers with a list of equipment in Purchaser’s Liberty
and Lafayette yards and with copies of Purchaser’s financial statements for the
years for 2006 and the first half of 2007 for such yards prepared in accordance
with GAAP.  At Closing, Purchaser will contribute such yards to the Earnout
Business.

34


--------------------------------------------------------------------------------



3.9          EMPLOYEES.

Purchaser has no present intention to terminate any current employee of the
Companies who is able to meet Purchaser’s pre-employment qualifications.


ARTICLE IV
COVENANTS OF SELLERS


4.1          NON-COMPETITION; NON-SOLICITATION; BUSINESS OPPORTUNITIES.


(A)          IN RECOGNITION OF, AMONG OTHER THINGS, THE NATURE AND SCOPE OF THE
BUSINESS AND GOODWILL OF THE COMPANIES ALL OF THE REMAINING SHARES AND
MEMBERSHIP INTERESTS OF WHICH ARE BEING ACQUIRED BY PURCHASER, THE SUBSTANTIAL
IMPAIRMENT OF VALUE TO PURCHASER IF SELLERS WERE TO COMPETE WITH PURCHASER, THE
CONSIDERATION BEING PAID FOR THIS COVENANT AND THE REASONABLE RESTRICTIONS AND
LIMITATIONS IMPOSED HEREBY, SELLERS AGREE THAT FROM THE CLOSING DATE UNTIL THE
SECOND ANNIVERSARY OF THE CLOSING DATE IN THE CASE OF SELLERS WHO DO NOT BECOME
KEY AFFILIATE EMPLOYEES, AND UNTIL THE SECOND ANNIVERSARY OF THE TERMINATION OF
EMPLOYMENT, FOR WHATEVER REASON, FOR THOSE SELLERS WHO DO BECOME KEY AFFILIATE
EMPLOYEES, SELLERS SHALL NOT:

1.             ENTER INTO ANY COMPETITIVE ENDEAVORS, NOR UNDERTAKE ANY
COMMERCIAL ACTIVITY, WHICH COMPETES WITH THE BUSINESS WHICH WERE CONDUCTED BY
THE COMPANIES IMMEDIATELY PRIOR TO THE CLOSING DATE AND WHICH THE COMPANIES
CONTINUE TO CONDUCT WITHIN THE FOLLOWING PARISHES IN THE STATE OF LOUISIANA:
ACADIA, ALLEN, ASCENSION, ASSUMPTION, AVOYELLES, EAST BATON ROUGE, BEAUREGARD,
BOSSIER, CADDO, CALCASIEU, CAMERON, EVANGELINE, IBERIA, IBERVILLE, JEFFERSON,
JEFFERSON DAVIS, LAFAYETTE, LAFOURCHE, ORLEANS, OUACHITA, PLAQUEMINES, POINTE
COUPEE, RAPIDES, ST. BERNARD, ST. CHARLES, ST. LANDRY, ST. MARTIN, ST. MARY, ST.
TAMMANY, TANGIPAHOA, TERREBONNE, AND VERMILION, WHICH ARE ALL OF THE PARISHES IN
LOUISIANA IN WHICH THE COMPANIES ARE CURRENTLY DOING BUSINESS, AND, TO THE
EXTENT ENFORCEABLE UNDER THE LAWS OF THE FOLLOWING

35


--------------------------------------------------------------------------------


STATES (THE LAWS OF WHICH ARE HEREWITH ADOPTED AS GOVERNING FOR THIS PURPOSE),
THE STATES OF TEXAS, MISSISSIPPI, ALABAMA AND FLORIDA (THE “GEOGRAPHIC AREA”),
INCLUDING, WITHOUT LIMITATION: (I) DRILLING, COMPLETING OR REWORKING,
MAINTAINING AND SERVICING OIL, GAS OR OTHER MINERAL WELLS AND ALL ACTIVITIES
RELATED THERETO, INCLUDING, BUT NOT LIMITED TO SITE PREPARATION AND WASTE
DISPOSAL; (II) LEASING, RENTING, PROVIDING OR SEEKING TO LEASE, OR RENT
EQUIPMENT OF TYPES PROVIDED BY THE COMPANIES IMMEDIATELY PRIOR TO THE CLOSING
DATE WHICH COMPETE WITH ANY GOODS OR SERVICES LEASED, RENTED OR PROVIDED BY THE
COMPANIES; AND (III) BEING AN OWNER (EXCEPT FOR PASSIVE INVESTMENTS OF NOT MORE
THAN ONE PERCENT (1%) OF THE OUTSTANDING MEMBERSHIP INTERESTS OF, OR ANY OTHER
EQUITY INTEREST IN, ANY COMPANY OR ENTITY LISTED OR TRADED ON A NATIONAL
SECURITIES EXCHANGE OR IN AN OVER-THE-COUNTER SECURITIES MARKET), AGENT OR
REPRESENTATIVE OF ANY PERSON IN THE GEOGRAPHIC AREA WHICH DIRECTLY COMPETES WITH
ANY LINE OR LINES OF BUSINESS OF THE COMPANIES WHICH WERE CONDUCTED BY THE
COMPANIES IMMEDIATELY PRIOR TO THE CLOSING DATE; OR

2.             SOLICIT CUSTOMERS OF THE BUSINESS WITHIN THE GEOGRAPHIC AREA FOR
THE PURPOSE OF SELLING OR PROVIDING ANY SERVICE DESCRIBED IN SUB-PARAGRAPH 1
ABOVE.

3.             EMPLOY OR SOLICIT, OR RECEIVE OR ACCEPT THE PERFORMANCE OF
SERVICES BY ANY EMPLOYEE OF THE COMPANIES OR ENCOURAGE OR INDUCE ANY SUCH PERSON
TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANIES FOR THE PURPOSE OF
EMPLOYING HIM IN THE GEOGRAPHIC AREA.

Notwithstanding the foregoing, Sellers may continue to own their Shares and
Membership Interests in Location Supply & Specialty, Inc., PWSC, L.L.C. and LM
Industries, L.L.C.

36


--------------------------------------------------------------------------------



(B)          THE CONSIDERATION FOR THIS AGREEMENT BY SELLERS IS THE PAYMENT BY
PURCHASER OF THE SUM OF ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00)
CASH TO SELLERS ON THE CLOSING DATE IN PROPORTION TO THEIR SHARES OF CASH AT
CLOSING.


(C)          THE SELLERS ACKNOWLEDGE THAT THE COVENANTS CONTAINED IN THIS
AGREEMENT ARE MADE ANCILLARY TO THE SALE OF THE SHARES AND MEMBERSHIP INTERESTS
BY THE SELLERS, ARE REASONABLY NECESSARY TO PROTECT THE BUSINESS, AND THE TRADE
SECRETS AND GOODWILL THEREOF, BEING ACQUIRED BY PURCHASER, AND DO NOT IMPOSE AN
UNDUE OR UNREASONABLE HARDSHIP UPON THE SELLERS.  THE SELLERS ACKNOWLEDGE
FURTHER THAT PURCHASER CONSIDERS THE COVENANTS CONTAINED HEREIN TO BE
FUNDAMENTAL CONDITIONS FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND THAT PURCHASER WOULD NOT CONSUMMATE SUCH TRANSACTIONS IN THE
ABSENCE OF SUCH COVENANTS.


(D)          IN THE EVENT OF A BREACH BY ANY SELLER OF THE PROVISIONS OF THIS
SECTION 4.1, PURCHASER MAY, BUT SHALL NOT BE REQUIRED TO, OFFSET THAT SELLER’S
PORTION OF THE UNPAID PORTION OF THE EARNOUT BY THE AMOUNT OF ACTUAL DAMAGES
SUSTAINED BY PURCHASER AS A RESULT THEREOF, FIRST, BEFORE SEEKING PAYMENT FROM
THAT SELLER.


(E)          PURCHASER AND THE SELLERS EACH AGREE THAT IT IS THEIR INTENTION
THAT IF ANY PORTION OF THIS AGREEMENT IS FOUND BY A COURT OF COMPETENT
JURISDICTION TO BE UNENFORCEABLE, INCLUDING, WITHOUT LIMITATION, AS TO THE
DURATION, GEOGRAPHIC AREA OR SCOPE OF ACTIVITIES COVERED BY THE COVENANTS
CONTAINED HEREIN, THIS AGREEMENT SHALL BE REFORMED BY THE COURT TO GIVE
PURCHASER THE MAXIMUM PROTECTION PERMITTED BY LAW AND, AS REFORMED, SHALL BE
AGREED TO BY THE PARTIES AND ENFORCED BY THE COURT PROSPECTIVELY.  IF ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD BY ANY COURT OF COMPETENT JURISDICTION
TO BE ILLEGAL, VOID OR UNENFORCEABLE, AND SHALL NOT BE REFORMED AS SET FORTH IN
THE IMMEDIATELY PRECEDING SENTENCE, SUCH PROVISION SHALL BE OF NO FORCE OR
EFFECT, BUT

37


--------------------------------------------------------------------------------



THE ILLEGALITY AND UNENFORCEABILITY OF SUCH PROVISION SHALL HAVE NO EFFECT UPON
AND SHALL NOT IMPAIR THE ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
AGREEMENT.


4.2          CONDUCT OF THE BUSINESS.

From the date hereof until the Closing Date, Sellers shall cause the Companies
to conduct the Business in the ordinary course consistent with past practice and
use the Companies’ best efforts to preserve intact its business organization and
relationships with third parties and to keep available the services of its
present officers and employees.  Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, without the prior
written consent of Purchaser, Sellers shall not cause the Companies to:


(A)          MERGE OR CONSOLIDATE WITH ANY OTHER PERSON OR ACQUIRE THE ASSETS OF
ANY OTHER PERSON, OTHER THAN PIPE, TOOLS AND EQUIPMENT PURCHASED IN THE ORDINARY
COURSE OF THE BUSINESS;


(B)          SELL, LEASE, LICENSE OR OTHERWISE DISPOSE OF ANY ASSETS EXCEPT (1)
PURSUANT TO EXISTING CONTRACTS OR COMMITMENTS, AND (2) IN THE ORDINARY COURSE OF
THE BUSINESS CONSISTENT WITH PAST PRACTICES;


(C)          AMEND ITS ARTICLES OF ORGANIZATION, BYLAWS OR OTHER ORGANIZATIONAL
DOCUMENTS;


(D)          ISSUE, DELIVER, SELL, PLEDGE OR OTHERWISE ENCUMBER ANY MEMBERSHIP
INTERESTS OR ANY SECURITIES CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE
FOR, MEMBERSHIP INTERESTS;


(E)          EXCEPT FOR BORROWINGS UNDER EXISTING CREDIT FACILITIES IN THE
ORDINARY COURSE OF BUSINESS, (1) INCUR ANY OBLIGATION FOR BORROWED MONEY OR
PURCHASE MONEY INDEBTEDNESS, OR (2) MAKE ANY LOAN, ADVANCE, GUARANTEE, CAPITAL
CONTRIBUTION OR INVESTMENT IN ANY PERSON;

38


--------------------------------------------------------------------------------



(F)           MAKE ANY CHANGE IN ITS ACCOUNTING METHODS, PRINCIPLES OR PRACTICES
OTHER THAN AS REQUIRED BY GAAP;


(G)          WAIVE THE BENEFITS OF, OR AGREE TO MODIFY, ANY CONFIDENTIALITY,
STANDSTILL OR SIMILAR AGREEMENT;


(H)          EXCEPT FOR CHANGES MADE IN THE ORDINARY COURSE OF BUSINESS NOT
INVOLVING SELLERS OR OFFICERS OR KEY EMPLOYEES OF THE COMPANIES, INCREASE OR
OTHERWISE MODIFY (EXCEPT AS CONTEMPLATED BY THIS AGREEMENT) THE COMPENSATION OF
THEIR EMPLOYEES, INCLUDING SALARIES, BONUS OR OTHER EMPLOYEE BENEFITS, OR
SEVERANCE PAYMENTS OR OBLIGATIONS, OR ENTER INTO OR MODIFY THE TERMS OF ANY
EMPLOYMENT, SEVERANCE OR COLLECTIVE BARGAINING AGREEMENT;


(I)            EXCEPT AS ELSEWHERE DISCLOSED IN THIS AGREEMENT, AND EXCEPT FOR
EXISTING COMMITMENTS AND CAPITAL EXPENDITURES AS MAY BE NECESSARY TO PERFORM
OBLIGATIONS UNDER EXISTING CONTRACTS OR MAINTAIN THE ASSETS IN THE EVENT OF
DAMAGE THERETO, AND EXCEPT AS PROVIDED IN SCHEDULE 4.2(I) HERETO MAKE ANY
CAPITAL EXPENDITURE OTHER THAN IN THE ORDINARY COURSE OF THE BUSINESS OR IN AN
AMOUNT IN EXCESS OF TWO MILLION AND NO/100 DOLLARS ($2,000,000.00);


(J)           ADOPT OR AMEND ANY EMPLOYEE BENEFIT PLAN OR OTHER COMPENSATION
ARRANGEMENT, INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE PLAN AND BENEFIT
ARRANGEMENT, EXCEPT AS OTHERWISE PROVIDED UNDER SECTION 8.3 HEREOF;


(K)          TAKE OR AGREE OR COMMIT TO TAKE ANY ACTION THAT WOULD MAKE ANY
REPRESENTATION AND WARRANTY OF SELLERS HEREUNDER INACCURATE IN ANY RESPECT AT,
OR AS OF ANY TIME PRIOR TO, THE CLOSING DATE OR OMIT OR AGREE TO COMMIT OR OMIT
TO TAKE ANY ACTION NECESSARY TO PREVENT ANY SUCH REPRESENTATION OR WARRANTY FROM
BEING INACCURATE IN ANY RESPECT AT ANY SUCH TIME; OR


(L)           AGREE OR COMMIT TO DO ANY OF THE FOREGOING.

39


--------------------------------------------------------------------------------



4.3          ACCESS TO INFORMATION.

Sellers will:

(A) give Purchaser, its counsel, financial advisors, auditors and other
authorized representatives reasonable access to the offices, properties, books
and records of the Companies;

(B) furnish to Purchaser, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Companies as such persons may reasonably request;
and

(C) instruct its employees, counsel and financial advisors to cooperate with
Purchaser in its investigation of the Companies; provided, however, Purchaser
shall utilize the minimum number of personnel as will not interfere with the
conduct of the Companies’ business and shall utilize them only at the times the
Companies are open for business.  No investigation by Purchaser or other
information received by Purchaser shall operate as a waiver or otherwise affect
any representation, warranty or agreement given or made by Sellers hereunder.


4.4          NOTICES OF CERTAIN EVENTS.

Sellers shall promptly notify Purchaser of:


(A)          ANY NOTICE OR OTHER COMMUNICATION FROM ANY PERSON ALLEGING THAT THE
CONSENT OF SUCH PERSON IS OR MAY BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT;


(B)          ANY NOTICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL OR
REGULATORY AGENCY OR AUTHORITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT;


(C)          ANY ACTIONS, SUITS, CLAIMS, INVESTIGATIONS OR PROCEEDINGS COMMENCED
OR, TO ITS KNOWLEDGE, THREATENED AGAINST, RELATING TO OR INVOLVING OR OTHERWISE
AFFECTING THE COMPANIES OR THE BUSINESS THAT, IF PENDING ON THE DATE OF THIS
AGREEMENT, WOULD HAVE BEEN REQUIRED TO HAVE

40


--------------------------------------------------------------------------------



BEEN DISCLOSED PURSUANT TO ARTICLE II HERETO OR THAT RELATE TO THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(D)          ANY FACT OR CONDITION THAT WOULD CONSTITUTE A BREACH OF ANY
REPRESENTATION OF ARTICLE II HERETO AS OF THE DATE OF THIS AGREEMENT, OR, IF ANY
SELLER BECOMES AWARE OF THE OCCURRENCE, AFTER THE DATE OF THIS AGREEMENT, OF ANY
FACT OR CONDITION THAT WOULD CONSTITUTE A BREACH OF ANY REPRESENTATION, HAD SUCH
REPRESENTATION BEEN MADE, AS OF THE TIME OF SUCH OCCURRENCE OR AS OF THE
DISCOVERY OF SUCH FACT OR CONDITION; OR


(E)           THE OCCURRENCE OF A BREACH OF ANY COVENANT OF THIS ARTICLE IV.


ARTICLE V
COVENANTS OF PURCHASER

Purchaser agrees that:


5.1          ACCESS.

On and after the Closing Date, Purchaser will afford promptly to Sellers and
their agents reasonable access to the Companies’ properties, books, records,
employees and auditors to the extent necessary to permit Sellers to determine
any matter relating to their rights and obligations hereunder and Sellers’
federal and state income and other tax liabilities with respect to any period
ending on or before the Closing Date and shall maintain them for a period of
five (5) years following the Closing or for such longer period as any audit
(private, tax or other governmental) of those documents is continuing; provided
that any such access by Sellers shall not unreasonably interfere with the
conduct of the Business of the Companies or Purchaser.  Sellers will hold, and
will use their best efforts to cause their officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning
Purchaser or the Business provided to them pursuant to this Section 5.1.

41


--------------------------------------------------------------------------------



5.2          NO ELECTION UNDER SECTION 338.

Purchaser shall not cause nor shall MWS make or file any election under any
provision of section 338, including section 338(h)(10), of the Code with respect
to the transactions contemplated by this Agreement.


5.3          CONFIDENTIALITY.

Prior to the Closing Date and for a period of three (3) years after any
termination of this Agreement without Closing, Purchaser will hold, and will use
its best efforts to cause its respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information (including,
without limitation, confidential commercial information and information with
respect to customers and proprietary systems, technologies or processes)
concerning the Business or which the Companies or Sellers furnished to Purchaser
in connection with the transactions contemplated by this Agreement, except to
the extent that such information can be shown to have been (i) previously known
on a non-confidential basis by Purchaser, (ii) in the public domain through no
fault of Purchaser or (iii) later lawfully acquired by Purchaser from sources
other than the Companies or Sellers; provided, that Purchaser may disclose such
information to its officers, directors, employees, accountants, counsel,
consultants, advisors and agents in connection with the transactions
contemplated by this Agreement so long as such persons are informed by Purchaser
of the confidential nature of such information and are directed by Purchaser to
treat such information confidentially.  This obligation shall be satisfied if
Purchaser exercises the same reasonable and customary care, in light of the
industry and its past practices, with respect to such information as it would
take to preserve the confidentiality of its own confidential information.  If
this Agreement is terminated without Closing, Purchaser will, and will use its
best efforts to

42


--------------------------------------------------------------------------------


cause its officers, directors, employees, accountants, counsel, consultants,
advisors and agents to, destroy or deliver to Sellers, upon request, all
documents and other materials, and all copies thereof, obtained by Purchaser or
on their behalf from Sellers or the Companies in connection with this Agreement
that are subject to such confidence.  If this Agreement is not terminated and
Closing occurs, Purchaser agrees that it will retain all documents and other
materials obtained by Purchaser from Sellers or the Companies in connection with
this Agreement and the transactions contemplated hereby for a reasonable and
customary period of time and will not destroy any material documents during such
period without first providing Sellers with the opportunity of making copies
thereof.


5.4          NON-SOLICITATION.

Prior to the Closing Date and for a period of three (3) years after termination
of this Agreement without Closing, Purchaser shall not solicit for hire, as an
employee or independent contractor, any current employee of the Companies who
comes to Purchaser’s attention as a result of its evaluation of the Companies,
or otherwise, without the Companies’ consent except in the case of employees who
respond to general solicitations or advertisements of Purchaser that are not
directed in particular to such employees.


ARTICLE VI
COVENANTS OF SELLERS AND PURCHASER

Sellers and Purchaser hereto agree that:


6.1          BEST EFFORTS; FURTHER ASSURANCES.

Subject to the terms and conditions of this Agreement, each of Sellers and
Purchaser will use their and its best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement.  Sellers and Purchaser each agree

43


--------------------------------------------------------------------------------


to execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement, but without expanding the obligations and responsibilities of
any party hereunder.


6.2          CERTAIN FILINGS.

Sellers and Purchaser shall cooperate with one another (a) in determining
whether any action by or in respect of, or filing with, any governmental body,
agency, official or authority is required, or any actions, consents, approvals
or waivers are required to be obtained from parties to any contracts, in
connection with the consummation of the transactions contemplated by this
Agreement, including the filing of all notices under 15 U.S.C. § 18a, and (b) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.


6.3          PUBLIC ANNOUNCEMENTS.

The parties agree to consult with each other before issuing any press release or
making any public statement with respect to this Agreement or the transactions
contemplated hereby and, except as may be required by applicable law, will not
issue any such press release or make any such public statement prior to such
consultation.


6.4          NOTICE OF DEVELOPMENTS.

Each party to this Agreement will give prompt written notice to the other of any
adverse development causing a breach of any of its representations and
warranties under this Agreement, except for accidents or occurrences which may
give rise to liabilities of the Companies but with respect to which Sellers
reasonably believe will be covered by insurance.

44


--------------------------------------------------------------------------------



6.5          NO SOLICITATION.

From and after the date of this Agreement until the termination of this
Agreement in accordance with its terms, neither any Company, any Seller nor any
officer, director, employee, agent or representative of any Company shall,
directly or indirectly, solicit or encourage, including by way of furnishing
information, the initiation of any inquiries or proposals regarding, or engage
in or continue any discussions or enter into any agreements regarding, any
merger, tender offer, sale of Stock or Membership Interests or similar business
combination transactions involving any or all of the Business, or any sale of
all or substantially all the assets of the Business, other than in connection
with the transaction with Purchaser contemplated herein.


6.6          WAIVERS.

Sellers shall waive, and shall cause each Company to waive, all rights of first
refusal that may exist in connection with the consummation of the transactions
provided for herein.


ARTICLE VII
TAX MATTERS


7.1          TAX DEFINITIONS.

The following terms, as used herein, have the following meanings:

“Pre-Closing Taxable Period” means all or a portion of (i) any taxable period up
to and including the Closing Date or (ii) any taxable period with respect to
which the Tax is computed by reference to Tax Items, assets, capital or
operations of the Companies arising on or before, or existing as of, the Closing
Date.

“Post-Closing Taxable Period” means all or a portion of (i) any taxable period
after the Closing Date or (ii) any taxable period with respect to which the Tax
is computed by

45


--------------------------------------------------------------------------------


reference to Tax Items, assets, capital or operations of the Companies arising
after, or existing subsequent to, the Closing Date.

“Tax” means: (i) any net income, alternative or add-on minimum, gross income,
gross receipts, sales, use, lease, ad valorem, franchise, margin, capital,
paid-up capital, profits, greenmail, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any governmental authority (domestic or
foreign) responsible for the imposition of any such tax (a “Taxing Authority”),
and (ii) any liability to any person (including any applicable Taxing Authority)
in respect of any tax included in Clause (i) above by reason of Treasury
Regulation section 1.1502-6 (or any similar provision of state, local or foreign
law as a transferee or successor, by contract or otherwise), regardless of
whether or not shown as due and payable on a Tax Return.


7.2          TAX MATTERS.

Sellers hereby represent and warrant to Purchaser as of the date hereof and as
of the Closing Date that, except as provided in Schedule 7.2 hereto:


(A)          THE COMPANIES HAVE PAID OR ACCRUED FOR ALL TAXES OF THE COMPANIES
ATTRIBUTABLE TO ANY PRE-CLOSING TAX PERIOD.


(B)          (I) ALL RETURNS AND REPORTS (“TAX RETURNS”) OF OR WITH RESPECT TO
ANY TAX WHICH IS REQUIRED TO BE FILED ON OR BEFORE  THE CLOSING DATE BY OR WITH
RESPECT TO THE COMPANIES HAVE BEEN OR WILL BE DULY AND TIMELY FILED; (II) ALL
ITEMS OF INCOME, GAIN, LOSS, DEDUCTION AND CREDIT OR OTHER ITEMS REQUIRED TO BE
INCLUDED IN EACH SUCH TAX RETURN HAVE BEEN OR WILL BE SO INCLUDED AND ALL
INFORMATION PROVIDED IN EACH SUCH TAX RETURN IS TRUE, CORRECT AND COMPLETE IN
ALL RESPECTS; (III) ALL TAXES WHICH HAVE BECOME OR WILL BECOME DUE WITH RESPECT
TO THE PERIOD

46


--------------------------------------------------------------------------------



COVERED BY EACH SUCH TAX RETURN HAVE BEEN OR WILL BE TIMELY PAID IN FULL; (IV)
ALL WITHHOLDING TAX REQUIREMENTS IMPOSED ON OR WITH RESPECT TO THE COMPANIES
HAVE BEEN OR WILL BE SATISFIED IN FULL; AND (V) NO PENALTY, INTEREST OR OTHER
CHARGE IS OR WILL BECOME DUE WITH RESPECT TO THE LATE FILING OF ANY SUCH TAX
RETURN OR LATE PAYMENT OF ANY SUCH TAX.


(C)          NO SELLER OR DIRECTOR OR OFFICER (OR EMPLOYEE RESPONSIBLE FOR TAX)
OF ANY OF THE COMPANIES EXPECTS ANY AUTHORITY TO ASSESS ANY ADDITIONAL TAXES FOR
ANY PERIOD FOR WHICH TAX RETURNS HAVE BEEN FILED.  THERE IS NO FOREIGN, FEDERAL,
STATE OR LOCAL TAX DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF MWS OR ANY
OF THE COMPANIES EITHER (I) CLAIMED OR RAISED BY ANY AUTHORITY IN WRITING; (II)
PURSUANT TO A REQUEST FOR INFORMATION RELATED TO TAX MATTERS; (III) PURSUANT TO
A NOTICE OF DEFICIENCY OR PROPOSED ADJUSTMENT FOR ANY AMOUNT OF TAX PROPOSED,
ASSERTED, OR ACCESSED BY ANY TAXING AUTHORITY; OR (IV) AS TO WHICH ANY OF THE
SELLERS AND THE DIRECTORS AND OFFICERS (AND EMPLOYEES RESPONSIBLE FOR TAX) OF
THE COMPANIES HAS KNOWLEDGE BASED UPON PERSONAL CONTACT WITH ANY AGENT OF SUCH
AUTHORITY.


(D)          THERE IS NOT IN FORCE ANY EXTENSION OF TIME WITH RESPECT TO THE DUE
DATE FOR THE FILING OF ANY TAX RETURN OF OR WITH RESPECT TO THE COMPANIES, OR
ANY WAIVER OR AGREEMENT FOR ANY EXTENSION OF TIME FOR THE ASSESSMENT OR PAYMENT
OF ANY TAX OF OR WITH RESPECT TO THE COMPANIES.


(E)           THE TOTAL AMOUNTS SET UP AS LIABILITIES FOR CURRENT AND DEFERRED
TAXES IN THE BALANCE SHEET ARE SUFFICIENT TO COVER THE PAYMENT OF ALL TAXES,
WHETHER OR NOT ASSESSED OR DISPUTED, WHICH ARE, OR ARE HEREAFTER FOUND TO BE, OR
TO HAVE BEEN, DUE BY OR WITH RESPECT TO THE COMPANIES UP TO AND THROUGH THE
PERIODS COVERED THEREBY.


(F)           THERE ARE NO TAX ALLOCATION OR SHARING AGREEMENTS AFFECTING THE
COMPANIES.

47


--------------------------------------------------------------------------------



(G)          NEITHER MWS NOR ANY OF THE COMPANIES WILL BE REQUIRED TO INCLUDE
ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR
ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A
RESULT OF ANY: (I) CHANGE IN THE METHOD OF ACCOUNTING FOR A TAXABLE PERIOD
ENDING ON OR PRIOR TO THE CLOSING DATE; (II) “CLOSING AGREEMENT” AS DESCRIBED IN
CODE SECTION 7121 (OR ANY CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR
FOREIGN INCOME TAX LAW) EXECUTED ON OR PRIOR TO THE CLOSING DATE; (III)
INTERCOMPANY TRANSACTION OR EXCESS LOSS ACCOUNT DESCRIBED IN TREASURY
REGULATIONS UNDER CODE SECTION 1502 (OR ANY CORRESPONDING OR SIMILAR PROVISION
OF STATE, LOCAL OR FOREIGN INCOME TAX LAW); (IV) INSTALLMENT SALE OR OPEN
TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE CLOSING DATE; OR (V) PREPAID
AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE.


(H)          WITH THE EXCEPTION OF MWS AND WELL SERVICE, EACH OF THE COMPANIES
HAS BEEN TREATED AS A VALID PARTNERSHIP OR DISREGARDED ENTITY FOR TAX PURPOSES.


(I)            NO CLAIM HAS EVER BEEN MADE BY AN AUTHORITY IN A JURISDICTION
WHERE ANY OF THE COMPANIES DOES NOT FILE TAX RETURNS THAT ANY OF THE COMPANIES
ARE OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


(J)           THERE ARE NO LIENS FOR TAXES UPON ANY OF THE ASSETS OF THE
COMPANIES.


(K)          THE COMPANIES HAVE DISCLOSED ON THEIR FEDERAL INCOME TAX RETURNS
ALL POSITIONS TAKEN HEREIN THAT COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT
OF FEDERAL INCOME TAX WITHIN THE MEANING OF SECTION 6662 OF THE CODE.


(L)           NONE OF THE COMPANIES HAVE MADE ANY PAYMENTS, IS OBLIGATED TO MAKE
ANY PAYMENT, OR IS A PARTY TO ANY AGREEMENT THAT UNDER CERTAIN CIRCUMSTANCES
COULD OBLIGATE IT TO MAKE ANY PAYMENTS THAT WILL NOT BE DEDUCTIBLE UNDER
FEDERAL, STATE, OR LOCAL TAX LAW, OTHER THAN TICKETS FOR SPORTING EVENTS AND
ENTERTAINMENT.

48


--------------------------------------------------------------------------------



(M)          NONE OF THE COMPANIES HAS BEEN A UNITED STATES REAL PROPERTY
HOLDING CORPORATION WITHIN THE MEANING OF CODE SECTION 897(C)(2) DURING THE
APPLICABLE PERIOD SPECIFIED IN CODE SECTION 897(C)(1)(A)(II).


7.3          TAX COOPERATION: ALLOCATION OF TAXES.


(A)          PURCHASER AND SELLERS AGREE TO FURNISH OR CAUSE TO BE FURNISHED TO
EACH OTHER, UPON REQUEST, AS PROMPTLY AS PRACTICABLE, SUCH INFORMATION AND
ASSISTANCE RELATING TO THE COMPANIES, THE NON-COMPETE COVENANT DESCRIBED IN
SECTION 4.1 HEREINABOVE AND THE BUSINESS AS IS REASONABLY NECESSARY FOR THE
FILING OF ALL TAX RETURNS, AND MAKING OF ANY ELECTION RELATED TO TAXES, THE
PREPARATION FOR ANY AUDIT BY ANY TAXING AUTHORITY, AND THE PROSECUTION OR
DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING RELATING TO ANY TAX RETURN.  SELLERS
AND PURCHASER SHALL COOPERATE WITH EACH OTHER IN THE CONDUCT OF ANY AUDIT OR
OTHER PROCEEDING RELATED TO TAXES INVOLVING THE BUSINESS AND EACH SHALL EXECUTE
AND DELIVER SUCH POWERS OF ATTORNEY AND OTHER DOCUMENTS AS ARE REASONABLY
NECESSARY TO CARRY OUT THE INTENT OF THIS SECTION 7.3(A).


(B)          ANY TRANSFER, DOCUMENTARY, SALES, USE OR OTHER TAXES ARISING IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY
RECORDING OR FILING FEES WITH RESPECT THERETO (EACH, A “TRANSFER TAX”) SHALL BE
THE RESPONSIBILITY OF PURCHASER.


ARTICLE VIII
EMPLOYEE BENEFITS


8.1          EMPLOYEE BENEFITS DEFINITIONS.

The following terms, as used herein, shall have the following meanings:

“Benefit Arrangement” means any employment, consulting, severance or similar
contract or memorandum of understanding, or any other contract, plan, policy or
arrangement (whether or not written) providing for compensation, bonus,
supplemental income, profit-sharing, stock option or other stock related rights
or other forms of incentive or deferred compensation, vacation benefits,
insurance coverage (including any self-insured arrangements),

49


--------------------------------------------------------------------------------


health or medical benefits, disability benefits, workers’ compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance benefits) that (i) is not an Employee Plan; (ii) is sponsored,
maintained, administered or contributed to, or has been so sponsored,
maintained, administered or contributed to within six years prior to the Closing
Date, as the case may be, by the Companies or any ERISA Affiliate; and (iii)
covers any employee, director, consultant or former employee, director or
consultant of the Companies or any ERISA Affiliate.

“Employee Plan” means any “employee benefit plan” as defined in section 3(3) of
ERISA, that (i) is maintained, administered, sponsored or contributed to, or has
been so maintained, administered, sponsored or contributed to within six years
prior to the Closing Date, by the Companies or any ERISA Affiliate, and (ii)
covers an employee or former employee of the Companies or any ERISA Affiliate.

“ERISA” means the Employee Retirement Income Security Act or 1974, as amended.

“ERISA Affiliate” means any other entity, trade or business which, together with
the Companies, would be treated as a single employer under section 414 of the
Code or section 4001 of ERISA.

“Moncla Employees” mean the individuals who are both employed by the Companies
as of the date of Closing and employed by the Purchaser or any of its affiliates
immediately after Closing, such affiliates specifically to include the Companies
after their purchase by Purchaser.

“Multi-Employer Plan” means each Employee Plan that is a multi-employer plan, as
defined in section 3(37) of ERISA.

50


--------------------------------------------------------------------------------


“PBGC” means the Pension Benefit Guaranty Company.

“Profit Sharing Plan” means the Companies’ Profit-Sharing Plan and Trust.

“Title IV Plan” means an Employee Plan, other than any Multi-Employer Plan,
subject to Title IV of ERISA.


8.2          EMPLOYEE MATTERS.

The Sellers hereby represent and warrant to Purchaser as of the date hereof and
the Closing Date:


(A)                               SCHEDULE 8.2(A) HERETO PROVIDES A LIST OF EACH
EMPLOYEE PLAN AND EACH BENEFIT ARRANGEMENT AND TRUE, CORRECT AND COMPLETE COPIES
OF EACH OF THE EMPLOYEE PLANS AND BENEFIT ARRANGEMENTS, RELATED TRUSTS, AND ALL
AMENDMENTS THERETO HAVE BEEN FURNISHED TO PURCHASER.  THERE HAS ALSO BEEN
FURNISHED TO PURCHASER, WITH RESPECT TO EACH EMPLOYEE PLAN REQUIRED TO FILE SUCH
REPORT AND DESCRIPTION, THE MOST RECENT REPORT ON FORM 5500 AND THE SUMMARY PLAN
DESCRIPTION.  NO EMPLOYEE PLAN IS A TITLE IV PLAN OR A MULTI-EMPLOYER PLAN.  NO
EMPLOYEE PLAN IS FUNDED BY A TRUST THAT IS INTENDED TO BE EXEMPT FROM FEDERAL
INCOME TAXATION PURSUANT TO SECTION 501(C)(9) OF THE CODE.  THE PROFIT SHARING
PLAN IS THE ONLY EMPLOYEE PLAN THAT IS INTENDED TO BE QUALIFIED UNDER SECTION
401(A) OF THE CODE.


(B)                               EXCEPT AS OTHERWISE REPORTED IN SECTION 8.3(A)
BELOW:

1.             THE COMPANIES AND THE ERISA AFFILIATES HAVE PERFORMED ALL
OBLIGATIONS, WHETHER ARISING BY OPERATION OF LAW OR BY CONTRACT, REQUIRED TO BE
PERFORMED BY THEM IN CONNECTION WITH THE EMPLOYEE PLANS AND THE BENEFIT
ARRANGEMENTS, AND, TO THE BEST KNOWLEDGE OF THE COMPANIES THERE HAVE BEEN NO
DEFAULTS OR VIOLATIONS BY ANY OTHER PARTY TO THE EMPLOYEE PLANS OR BENEFIT
ARRANGEMENTS;

51


--------------------------------------------------------------------------------


2.             EACH EMPLOYEE PLAN AND EACH BENEFIT ARRANGEMENT HAS BEEN
ADMINISTERED AND OPERATED IN COMPLIANCE WITH ITS GOVERNING DOCUMENTS AND
APPLICABLE LAW (INCLUDING, WHERE APPLICABLE, ERISA AND THE CODE);

3.             TO THE KNOWLEDGE OF THE COMPANIES THE PROFIT SHARING PLAN
SATISFIES THE REQUIREMENTS OF SECTION 401 OF THE CODE;

4.             THERE ARE NO ACTIONS, SUITS OR CLAIMS PENDING (OTHER THAN ROUTINE
CLAIMS FOR BENEFITS) OR THREATENED AGAINST, OR WITH RESPECT TO, ANY OF THE
EMPLOYEE PLANS OR BENEFIT ARRANGEMENTS OR THEIR ASSETS, AND THERE IS NO MATTER
PENDING WITH RESPECT TO ANY OF THE EMPLOYEE PLANS OR BENEFIT ARRANGEMENTS BEFORE
ANY GOVERNMENTAL AGENCY OR AUTHORITY;

5.             ALL CONTRIBUTIONS REQUIRED TO BE MADE TO THE EMPLOYEE PLANS AND
BENEFIT ARRANGEMENTS PURSUANT TO THEIR TERMS AND PROVISIONS HAVE BEEN MADE
TIMELY;

6.             THERE HAS BEEN NO TERMINATION OR PARTIAL TERMINATION OF THE
PROFIT SHARING PLAN WITHIN THE MEANING OF SECTION 411(D)(3) OF THE CODE;

7.             NO ACT, OMISSION OR TRANSACTION HAS OCCURRED WHICH WOULD RESULT
IN IMPOSITION ON THE COMPANIES OR ANY ERISA AFFILIATE OF (A) BREACH OF FIDUCIARY
DUTY LIABILITY DAMAGES UNDER SECTION 409 OF ERISA; (B) A CIVIL PENALTY ASSESSED
PURSUANT TO SUBSECTIONS (C), (I) OR (1) OF SECTION 502 OF ERISA; OR (C) A TAX
IMPOSED PURSUANT TO CHAPTER 43 OF SUBTITLE D OF THE CODE;

8.             THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (A) REQUIRE THE COMPANIES OR
ANY ERISA AFFILIATE TO MAKE A LARGER CONTRIBUTION TO, OR PAY GREATER BENEFITS
UNDER, ANY EMPLOYEE PLAN OR BENEFIT ARRANGEMENT THAN IT OTHERWISE WOULD, OR

52


--------------------------------------------------------------------------------


(B) CREATE OR GIVE RISE TO ANY ADDITIONAL VESTED RIGHTS OR SERVICE CREDITS UNDER
ANY EMPLOYEE PLAN OR BENEFIT ARRANGEMENT.


(C)          NEITHER THE COMPANIES NOR ANY ERISA AFFILIATE IS A PARTY TO ANY
AGREEMENT, NOR HAVE THE COMPANIES OR ANY ERISA AFFILIATE ESTABLISHED ANY POLICY
OR PRACTICE, REQUIRING IT TO MAKE A PAYMENT OR PROVIDE ANY OTHER FORM OF
COMPENSATION OR BENEFIT TO ANY PERSON PERFORMING SERVICES FOR SUCH ENTITY UPON
TERMINATION OF SUCH SERVICES WHICH WOULD NOT BE PAYABLE OR PROVIDED IN THE
ABSENCE OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(D)          IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NO PAYMENTS HAVE OR WILL BE MADE HEREUNDER OR
UNDER THE EMPLOYEE PLANS OR BENEFIT ARRANGEMENTS WHICH, IN THE AGGREGATE, WOULD
RESULT IN IMPOSITION OF THE SANCTIONS IMPOSED UNDER SECTIONS 280G AND 4999 OF
THE CODE.


(E)           EACH EMPLOYEE PLAN AND BENEFIT ARRANGEMENT MAY BE UNILATERALLY
AMENDED OR TERMINATED IN ITS ENTIRETY WITHOUT LIABILITY EXCEPT AS TO BENEFITS
ACCRUED THEREUNDER PRIOR TO SUCH AMENDMENT OR TERMINATION.


(F)           SCHEDULE 8.2(F) HERETO SETS FORTH THE NAME AND ANNUAL COMPENSATION
OF EACH SALARIED EMPLOYEE, AND THE HOURLY RATE AND YEAR-TO-DATE COMPENSATION
THROUGH THE MOST RECENT PAY PERIOD OF EACH NON-SALARIED EMPLOYEE OF THE
COMPANIES OR AN ERISA AFFILIATE AS OF THE DATE OF THIS AGREEMENT, AND NONE OF
SAID EMPLOYEES ARE SUBJECT TO UNION OR COLLECTIVE BARGAINING AGREEMENTS WITH THE
COMPANIES OR AN ERISA AFFILIATE.  EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE
8.2(F) NEITHER THE COMPANIES NOR ANY ERISA AFFILIATE HAS AT ANY TIME WITHIN FIVE
YEARS PRECEDING THE DATE OF THIS AGREEMENT HAD OR BEEN THREATENED WITH ANY WORK
STOPPAGES OR OTHER LABOR DISPUTES OR CONTROVERSIES WITH RESPECT TO ITS
EMPLOYEES.

53


--------------------------------------------------------------------------------



(G)          EXCEPT FOR THE INDIVIDUALS IDENTIFIED ON SCHEDULE 8.2(G) HERETO, NO
INDIVIDUAL IS RECEIVING CONTINUATION COVERAGE UNDER ANY EMPLOYEE PLAN OR BENEFIT
ARRANGEMENT PURSUANT TO THE CONTINUATION OF COVERAGE PROVISIONS CONTAINED IN
SECTION 4980B OF THE CODE, SECTIONS 601 THROUGH 608 OF ERISA, OR APPLICABLE
STATE LAWS.


8.3          EMPLOYEE BENEFIT PLANS AND BENEFIT  ARRANGEMENTS.


(A)          SECTION 8.3(A)1. SHALL APPLY TO THE EMPLOYEE PLAN THAT IS THE
PROFIT SHARING PLAN, SECTION 8.3(A)2. SHALL APPLY TO EMPLOYEE PLANS AND BENEFIT
ARRANGEMENTS OTHER THAN THE PROFIT SHARING PLAN, AND SECTION 8.3(A)3. SHALL
APPLY TO THE ACTIONS AGREED TO IN SECTIONS 8.3(A)1. AND 8.3(A)2. HEREIN.

1.             PROFIT SHARING:

(A)           SELLERS AGREE TO CAUSE THE COMPANIES TO MAKE A SUBMISSION TO, AND
REQUEST A COMPLIANCE STATEMENT FROM, THE VOLUNTARY COMPLIANCE PROGRAM UNDER THE
EMPLOYEE PLANS COMPLIANCE RESOLUTION SYSTEM (EPCRS) FOR APPROVAL OF CORRECTIONS
MADE TO CORRECT OPERATIONAL AND FORM ERRORS RELATING TO THE FAILURE TO OPERATE
THE PLAN AS A MULTIPLE EMPLOYER PLAN FROM 2002 TO DATE.  CORRECTION WILL INVOLVE
BOTH PLAN AMENDMENTS AND CORRECTION OF CODE SECTION 401(A)(4) NONDISCRIMINATION
TESTING OPERATIONAL FAILURES.  CORRECTION SHALL ALSO INVOLVE CORRECTIONS OF ANY
ADDITIONAL PROFIT SHARING PLAN FAILURES AS MAY BE DISCOVERED PRIOR TO, OR
DURING, THE SUBMISSION PROCESS.

(B)           SELLERS AGREE TO CAUSE THE COMPANIES TO SUBMIT THE PROFIT SHARING
PLAN TO THE INTERNAL REVENUE SERVICE FOR A DETERMINATION LETTER AS TO ITS
QUALIFIED STATUS UNDER INTERNAL REVENUE CODE SECTION 401(A) UPON PLAN
TERMINATION (FORM 5310).  THE PLAN WILL BE TERMINATED ON OR BEFORE THE CLOSING
DATE.

(C)           WITH REGARD TO THE VCP AND IRS DETERMINATION LETTER REQUEST: (A)
THE TARGETED VCP AND DETERMINATION LETTER SUBMISSION DATE IS NOVEMBER 15, 2007,
AND PURCHASER WILL BE PROMPTLY NOTIFIED IF THE SELLERS DETERMINE THAT THE
SUBMISSIONS WILL BE DELAYED; (B) THE SELLERS SHALL CAUSE THE COMPANIES TO USE
BEST EFFORTS TO OBTAIN A  COMPLIANCE STATEMENT AND FAVORABLE DETERMINATION
LETTER; (C) IN CONNECTION WITH THE SUBMISSIONS, THE COMPANIES SHALL USE THE
LEGAL SERVICES OF JONES, WALKER, WAECHTER, POITEVENT, CARRÈRE & DENÈGRE, L.L.P.
AND THE PLAN ADMINISTRATION SERVICES OF FLOWER & ASSOCIATES, INC., AND/OR SUCH
OTHER ADVISORS AS SELECTED BY SELLERS; AND (D) IN CONNECTION WITH THE
SUBMISSIONS, THE EMPLOYEES WORKING ON EACH SUBMISSION SHALL BE THOSE EMPLOYEES
OF THE COMPANIES AS DESIGNATED BY SELLERS.  SELLERS AGREE TO PROVIDE

54


--------------------------------------------------------------------------------


PROGRESS AND STATUS REPORTS TO PURCHASER ON A MONTHLY BASIS, OR BETWEEN SUCH
REPORTING PERIODS IN THE EVENT OF A MATERIAL OCCURRENCE.

(D)           DISTRIBUTIONS TO PARTICIPANTS THAT ARE MADE ON ACCOUNT OF PROFIT
SHARING PLAN TERMINATION SHALL NOT BE AVAILABLE UNTIL THE IRS FAVORABLE
DETERMINATION LETTER ON PLAN TERMINATION AND THE VCP COMPLIANCE STATEMENT HAVE
BOTH BEEN RECEIVED.

(E)           SELLERS AGREE TO CAUSE THE PROFIT SHARING PLAN FORM 5500S FOR
YEARS 2002 THROUGH 2006 TO BE AMENDED TO REPORT THE FILING FOR A MULTIPLE
EMPLOYER PLAN AND COPIES OF THE AMENDED FILINGS WILL BE PROVIDED TO PURCHASER;
THE FILING OF THE AMENDED REPORTS SHALL OCCUR PRIOR TO CLOSING.

2.             WELFARE BENEFIT PLANS – SELLERS AGREE TO CAUSE THE FOLLOWING
ACTIONS TO OCCUR, WITH (A) AND (B) OCCURRING PRIOR TO CLOSING AND (C) OCCURRING
BY THE APPLICABLE FILING DEADLINE

(A)           FORMS M-1 – REPORTS FOR MULTIPLE EMPLOYER WELFARE ARRANGEMENTS
WILL BE FILED FOR THE MEDICAL PLANS AND COPIES WILL BE PROVIDED TO PURCHASER.

(B)           THE COMPANIES’ CAFETERIA PLAN WILL BE AMENDED TO REFLECT
PARTICIPATION BY MONCLA MARINE, L.L.C. AND BROTHERS OILFIELD SERVICE & SUPPLY,
L.L.C.. THE PLAN WILL BE TERMINATED ON OR BEFORE THE CLOSING DATE.

(C)           THE COMPANIES WILL FILE A 2006 FORM 5500 FOR THE MEDICAL BENEFIT
PLAN (PROVIDED THROUGH BLUE CROSS AND BLUE SHIELD OF LOUISIANA).

3.             THE COMPANIES AGREE THAT ALL FEES, EXPENSES AND COSTS RELATING TO
ACTIONS ABOVE, AND THROUGH THE RECEIPT OF THE COMPLIANCE STATEMENT AND FAVORABLE
DETERMINATION LETTER, ANY ADDITIONAL AMENDMENTS REQUIRED, THE COSTS OF ANY
ADDITIONAL PLAN CONTRIBUTIONS AND ALL OTHER CORRECTIVE ACTIONS SHALL BE THE SOLE
OBLIGATION OF, AND BORNE IN FULL BY, THE SELLERS.  NOTWITHSTANDING, ALL FEES,
EXPENSES AND COSTS RELATING TO THE ABOVE ACTIONS INCURRED BY THE PURCHASER,
INCLUDING EMPLOYEE COSTS AND PROFESSIONAL FEES, IF ANY, FROM LISKOW & LEWIS, PLC
OR ANY OTHER PROFESSIONAL FIRM, SHALL BE THE SOLE RESPONSIBILITY OF THE
PURCHASER.


(B)          EFFECTIVE AS OF THE DAY AFTER THE CLOSING DATE, OR AS SOON
THEREAFTER AS PRACTICABLE, PURCHASER SHALL CAUSE EACH MONCLA EMPLOYEE, IF AND TO
THE EXTENT ELIGIBLE, TO BE

55


--------------------------------------------------------------------------------



PROVIDED WITH COVERAGE UNDER PURCHASER’S 401(K) PROFIT SHARING PLAN AND WELFARE
BENEFIT PLANS ON THE SAME TERMS AND CONDITIONS AS OTHER PURCHASER EMPLOYEES, BUT
WITH THE FOLLOWING EXCEPTIONS: THE 401(K) PROFIT SHARING PLAN AGE AND SERVICE
REQUIREMENTS SHALL BE WAIVED; ANY WELFARE BENEFIT PLAN WAITING PERIOD
REQUIREMENTS SHALL BE WAIVED; AND SERVICE WITH THE COMPANIES PRIOR TO CLOSING
DATE SHALL BE CREDITED FOR 401(K) PROFIT SHARING PLAN VESTING PURPOSES.


8.4          NO THIRD PARTY BENEFICIARIES.

No provision of this Agreement shall create any third party beneficiary or other
rights in any employee or former employee (including any beneficiary or
dependent thereof) of the Companies in respect of continued employment (or
resumed employment) with either the Companies or Purchaser or with respect to
payment of any Retention Compensation and no provision of this Agreement shall
create any such rights in any such persons in respect of any benefits that may
be provided, directly or indirectly, under any Employee Plan or Benefit
Arrangement or any plan or arrangement which may be maintained or established by
the Companies or Purchaser on or after the Closing Date or any Retention
Compensation Plan.  No provision of this Agreement shall constitute a limitation
on rights to amend, modify or terminate after the Closing Date any such plans or
arrangements of the Companies or Purchaser.


ARTICLE IX
CONDITIONS TO CLOSING


9.1          CONDITIONS TO THE OBLIGATIONS OF EACH PARTY.

The obligations of Purchaser and Sellers to consummate the Closing are subject
to the satisfaction, or waiver by both parties, of the following conditions:


(A)          NO PROVISION OF ANY APPLICABLE LAW OR REGULATION AND NO JUDGMENT,
INJUNCTION, ORDER OR DECREE SHALL (1) PROHIBIT THE CONSUMMATION OF THE CLOSING,
OR (2) RESTRAIN,

56


--------------------------------------------------------------------------------



PROHIBIT OR OTHERWISE INTERFERE WITH THE EFFECTIVE OPERATION OR ENJOYMENT BY
PURCHASER OF THE SHARES AND MEMBERSHIP INTERESTS.


(B)          ALL ACTIONS BY OR IN RESPECT OF OR FILINGS WITH ANY GOVERNMENTAL
BODY, AGENCY, OFFICIAL OR AUTHORITY REQUIRED TO PERMIT THE CONSUMMATION OF THE
CLOSING, AND ALL THIRD PARTY CONSENTS NECESSARY IN CONNECTION WITH THE
CONSUMMATION OF THE CLOSING, SHALL HAVE BEEN OBTAINED AND THE APPLICABLE WAITING
PERIOD AFTER THE FILING PURSUANT TO 15 U.S.C. § 18A HAS EXPIRED WITHOUT
INTERVENTION BY THE UNITED STATES TO PREVENT CONSUMMATION OF THESE TRANSACTIONS.


9.2          CONDITIONS AND OBLIGATIONS OF PURCHASER.

The obligation of Purchaser to consummate the Closing is subject to the
satisfaction of the following further conditions:


(A)          (1) SELLERS SHALL HAVE COMPLETED THE REQUIREMENTS OF SECTION 8.3
HEREOF; (2) SELLERS SHALL HAVE PERFORMED IN ALL RESPECTS ALL OF ITS OBLIGATIONS
HEREUNDER REQUIRED TO BE PERFORMED BY THEM AT OR PRIOR TO THE CLOSING DATE; (3)
THE REPRESENTATIONS AND WARRANTIES OF SELLERS CONTAINED IN THIS AGREEMENT AND IN
ANY CERTIFICATE OR OTHER WRITING DELIVERED BY SELLERS PURSUANT THERETO,
DISREGARDING ALL QUALIFICATIONS AND EXCEPTIONS CONTAINED THEREIN RELATING TO
MATERIALITY, SHALL BE TRUE AT AND AS OF THE CLOSING DATE AS IF MADE AS OF THAT
DATE; AND (4) PURCHASER SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY THE SELLERS
TO THE FOREGOING EFFECT, BUT WITH ANY MODIFICATIONS TO THE ATTACHED SCHEDULES,
TO THE EXTENT REQUIRED BY SUBSEQUENT EVENTS, MADE THEREIN.


(B)          NO PROCEEDING CHALLENGING THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR SEEKING TO PROHIBIT, ALTER, PREVENT OR DELAY THE CLOSING
SHALL HAVE BEEN INSTITUTED BY ANY PERSON BEFORE ANY COURT, ARBITRATOR OR
GOVERNMENTAL BODY, AGENCY OR OFFICIAL NOR SHALL THEY BE PENDING.

57


--------------------------------------------------------------------------------



(C)          PURCHASER SHALL HAVE RECEIVED CERTIFICATES OF THE LOUISIANA
SECRETARY OF STATE RELATING TO THE EXISTENCE OF AND GOOD STANDING OF THE
COMPANIES.


(D)          THERE SHALL HAVE NOT OCCURRED ANY EVENTS OR DEVELOPMENTS,
INDIVIDUALLY OR IN THE AGGREGATE, RESULTING IN A MATERIAL ADVERSE EFFECT WITH
RESPECT TO THE COMPANIES.


(E)           ALL APPLICABLE WAITING PERIODS (AND ANY EXTENSIONS THEREOF) UNDER
THE HART-SCOTT-RODINO ACT SHALL HAVE EXPIRED OR OTHERWISE BEEN TERMINATED.


(F)           MWS SHALL HAVE REDEEMED TWO (2) SHARES FROM MONCLA AS SET FORTH IN
SECTION 1.1(A) HERETO.


(G)          ALL WAIVERS OF APPLICABLE RIGHTS OF FIRST REFUSAL BY THE COMPANIES
AND THE SELLERS HAVE BEEN OBTAINED TO PERMIT CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN.


(H)          SELLERS SHALL DELIVER TO PURCHASER A CERTIFICATE WITH SUPPORTING
REPORTS SATISFACTORY TO PURCHASER THAT SHALL DOCUMENT THAT THE COMPANIES,
COMBINED (WITHOUT DUPLICATION, IN THE CASE OF SUBSIDIARIES) HAVE, AS OF THE
CLOSING DATE A NET BOOK VALUE OF AT LEAST  THIRTY-EIGHT MILLION THREE HUNDRED
THOUSAND AND NO/100 DOLLARS ($38,300,000.00), NET WORKING CAPITAL (CURRENT
ASSETS LESS CURRENT LIABILITIES, EXCLUDING CURRENT MATURITIES OF LONG-TERM DEBT)
OF AT LEAST THREE MILLION NINE HUNDRED TEN THOUSAND AND NO/100 DOLLARS
($3,910,000.00) REMAINING AFTER THE DISTRIBUTION REFERENCED IN SECTION 2.8(I),
AND LONG TERM LIABILITIES (INCLUSIVE OF LONG TERM DEBT AND DEFERRED INCOME AND
OTHER TAXES) OF NO MORE THAN FOURTEEN MILLION EIGHT HUNDRED SEVENTY THOUSAND AND
NO/100 DOLLARS ($14,870,000.00).


(I)            PURCHASER SHALL HAVE RECEIVED PHASE I REPORTS AND ANY RECOMMENDED
FOLLOW-UP REPORTS AS TO ALL IMMOVABLE PROPERTY OF ANY COMPANY AND NONE OF SUCH
REPORTS SHALL IDENTIFY ANY CONDITIONS UNACCEPTABLE TO PURCHASER IN ITS SOLE
DISCRETION.

58


--------------------------------------------------------------------------------



9.3          CONDITIONS TO OBLIGATIONS OF SELLERS.

The obligation of Sellers to consummate the Closing is subject to the
satisfaction of the following further conditions:


(A)          (1) PURCHASER SHALL HAVE PERFORMED IN ALL RESPECTS ALL OF ITS
OBLIGATIONS HEREUNDER REQUIRED TO BE PERFORMED BY IT AT OR PRIOR TO THE CLOSING
DATE, AND (2) THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN THIS
AGREEMENT AND IN ANY CERTIFICATE OR OTHER WRITING DELIVERED BY PURCHASER
PURSUANT HERETO SHALL BE TRUE IN ALL RESPECTS AT AND AS OF THE CLOSING DATE, AS
IF MADE AT AND AS OF SUCH DATE.


(B)          SELLERS SHALL HAVE RECEIVED ALL DOCUMENTS THEY MAY REASONABLY
REQUEST RELATING TO THE EXISTENCE OF PURCHASER AND THE AUTHORITY OF PURCHASER TO
EXECUTE AND CONSUMMATE THIS AGREEMENT, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SELLER.


(C)          THE TRANSACTION CONTEMPLATED HEREIN AND ITS CONSUMMATION HAS BEEN
APPROVED BY ALL NECESSARY CORPORATE ACTION ON BEHALF OF PURCHASER.


(D)          PURCHASER SHALL HAVE DELIVERED A CERTIFICATE TO THE EFFECT THAT
EACH OF THE CONDITIONS SPECIFIED IN THIS SECTION 9.3 IS SATISFIED IN ALL
RESPECTS.


ARTICLE X
SURVIVAL; INDEMNIFICATION


10.1        SURVIVAL.

The representations and warranties of the parties hereto contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing and shall expire: (A) eighteen
(18) months after the Closing, as to all representations, warranties and
covenants other than those for which a longer period is specified in Section
10.1 (B) through 10.1 (E); (B) the later of the third (3rd) anniversary of the
Closing and thirty (30) days after the expiration of the applicable statute of
limitations, as to all representations, warranties and covenants contained in
Section 2.23; (C) thirty (30) days after the

59


--------------------------------------------------------------------------------


expiration of the statute of limitations with respect to assessment and
collection of Taxes, as to all representations, warranties and covenants
contained in Article VII; (D); thirty-six (36) months from the closing of the
Profit Sharing Plan trust and from the closing of the Cafeteria Plan as to
representations and warranties and covenants contained in Article VIII
pertaining to them; and (E) those contained in Sections 2.2, 2.9(A) and 2.21
hereto shall not expire.


10.2        INDEMNIFICATION.


(A)          SELLERS HEREBY INDEMNIFY PURCHASER AND ALL OF PURCHASER’S
AFFILIATES (INCLUDING, AFTER THE CLOSING, THE COMPANIES) AND ALL OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND SHAREHOLDERS (HEREINAFTER
COLLECTIVELY, “INDEMNIFIED PARTIES” AND INDIVIDUALLY, AN “INDEMNIFIED PARTY”)
AGAINST AND AGREE TO DEFEND AND HOLD THEM HARMLESS FROM AND AGAINST ANY AND ALL
DAMAGES (INCLUDING INCIDENTAL AND CONSEQUENTIAL DAMAGES), LOSS, LIABILITIES,
EXPENSES, ASSESSMENTS, CLAIMS, ACTIONS, SUITS, PROCEEDINGS, EMPLOYEE BENEFIT
CLAIMS, TAXES, PENALTIES, INTEREST, AWARDS, JUDGMENTS AND SETTLEMENTS (INCLUDING
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF INVESTIGATION AND
ESTABLISHING ANY SUCH LOSSES AND REASONABLE  ATTORNEYS’ FEES AND EXPENSES)
 (COLLECTIVELY, “LOSS”) INCURRED OR SUFFERED BY ANY INDEMNIFIED PARTY ARISING
OUT OF OR RESULTING FROM (A) ANY BREACH OF ANY REPRESENTATION OR WARRANTY,
COVENANT OR AGREEMENT MADE OR TO BE PERFORMED BY ANY SELLER PURSUANT TO THIS
AGREEMENT: (B) ANY ACTION, INACTION, EVENT, CONDITION, LIABILITY OR OBLIGATION
OF ANY SELLER OR ANY COMPANY OR ANY ERISA AFFILIATE OCCURRING OR EXISTING PRIOR
TO THE CLOSING THAT IS RELATED TO, OR INVOLVES, OR ARISES FROM OR RESULTS FROM,
THE PROFIT SHARING PLAN OR THE CAFETERIA PLAN MAINTAINED BY, OR CONTRIBUTED TO
BY, ANY COMPANY OR ANY ERISA AFFILIATE; OR (C) ANY LOSS IN EXCESS OF APPLICABLE
DEDUCTIBLES THAT WOULD OTHERWISE BE COVERED BY INSURANCE, BUT FOR EXHAUSTION OF
POLICY LIMITS, DURING THE POLICY PERIOD APPLICABLE TO THE CLAIMS AND LOSSES
ASSERTED IN BERNADETTE PETERS V. MONCLA WELL SERVICE, INC., NO. 83013 OF THE
15TH JUDICIAL DISTRICT COURT; PROVIDED, HOWEVER, SELLERS’ TOTAL AGGREGATE
LIABILITY UNDER THIS

60


--------------------------------------------------------------------------------



INDEMNITY (OTHER THAN WITH RESPECT TO BREACHES OF REPRESENTATIONS AND WARRANTIES
AND COVENANTS IN SECTION  2.21, ARTICLE VII AND LOSSES RELATED TO THE PROFIT
SHARING PLAN IN THE EVENT AN IRS FAVORABLE DETERMINATION LETTER ON PLAN
TERMINATION IS NOT RECEIVED AND/OR THE COMPLIANCE STATEMENT IN RESPONSE TO THE
VCP SUBMISSION IS NOT RECEIVED, WITH RESPECT TO WHICH THERE WILL BE NO
LIMITATION) SHALL BE LIMITED TO TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00), INCLUSIVE OF LEGAL FEES AND COSTS OF DEFENSE INCURRED BY
SELLERS IN PERFORMING THEIR OBLIGATIONS UNDER THIS SECTION 10.2 AND SELLERS
SHALL HAVE NO OBLIGATION TO INDEMNIFY ANY INDEMNIFIED PARTY WITH RESPECT TO ANY
LOSS, NOTICE OF WHICH IS GIVEN TO SELLERS AFTER(1) EIGHTEEN (18) MONTHS AFTER
THE CLOSING, AS TO ALL REPRESENTATIONS, WARRANTIES AND COVENANTS OTHER THAN
THOSE FOR WHICH A LONGER PERIOD IS SPECIFIED IN 10.2(A)2 THROUGH 10.2(A)5; (2)
THE LATER OF THE THIRD (3RD) ANNIVERSARY OF THE CLOSING AND THIRTY (30) DAYS
AFTER THE EXPIRATION OF THE STATUTE OF LIMITATIONS, AS TO ALL REPRESENTATIONS,
WARRANTIES AND COVENANTS CONTAINED IN SECTION 2.23; (3) THIRTY (30) DAYS AFTER
THE EXPIRATION OF THE STATUTE OF LIMITATIONS ON ASSESSMENT AND COLLECTION OF
TAXES AS TO THOSE CONTAINED IN ARTICLE VII; (4) THIRTY-SIX (36) MONTHS FROM THE
CLOSING OF THE PROFIT SHARING PLAN TRUST AND FROM THE CLOSING OF THE CAFETERIA
PLAN AS TO REPRESENTATIONS AND WARRANTIES AND COVENANTS CONTAINED IN ARTICLE
VIII PERTAINING TO THEM; AND (5) THOSE CONTAINED IN SECTIONS 2.2, 2.9(A) AND
2.21 SHALL NOT EXPIRE; PROVIDED, HOWEVER, THAT EXCEPT FOR LOSSES UNDER SECTION 
2.21 AND ARTICLE VIII, FOR WHICH NO HURDLE SHALL APPLY, SELLERS SHALL HAVE NO
OBLIGATION TO INDEMNIFY PURCHASERS UNTIL THE TOTAL LOSS INCURRED BY THE
COMPANIES OR PURCHASERS EXCEEDS A HURDLE OF ONE MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($1,500,000.00); PROVIDED, THAT IN EITHER CASE SELLERS SHALL
BE RESPONSIBLE FROM THE FIRST DOLLAR OF LOSS.  THE DEFENSE OF ALL SUCH CLAIMS
AND ACTIONS SHALL BE UNDERTAKEN BY SELLERS USING COUNSEL SELECTED BY THEM
(ACTING THROUGH MONCLA) AND REASONABLY ACCEPTABLE TO PURCHASER.  SETTLEMENTS OF
EACH SUCH CLAIM SHALL REQUIRE THE APPROVAL OF BOTH SELLERS AND PURCHASER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY

61


--------------------------------------------------------------------------------



WITHHELD.  THE REMEDIES SET FORTH IN THIS SECTION 10.2(A) SHALL BE THE EXCLUSIVE
REMEDIES OF THE INDEMNIFIED PARTIES.  SELLERS’ INDEMNIFICATION OBLIGATIONS SHALL
BE JOINT AND SEVERAL AND IN SOLIDO BUT NO SELLER SHALL HAVE AN INDEMNIFICATION
LIABILITY FOR MORE THAN HIS SHARE OF THE PORTION OF THE PURCHASE PRICE.  SELLERS
HEREWITH AGREE TO CONTRIBUTE AMONG THEMSELVES IN ORDER TO SHARE THE
INDEMNIFICATION LIABILITY IN PROPORTION TO THEIR SHARES OF THE PURCHASE PRICE.


(B)          PURCHASER HEREBY AGREES TO DEFEND AND INDEMNIFY SELLERS AGAINST AND
TO HOLD SELLERS HARMLESS FROM ANY AND ALL LOSS INCURRED OR SUFFERED BY SELLERS
ARISING OUT OF ANY FAILURE TO PERFORM, MISREPRESENTATION OR BREACH OF ANY
WARRANTY, COVENANT OR AGREEMENT MADE OR TO BE PERFORMED BY PURCHASER PURSUANT TO
THIS AGREEMENT.  PURCHASER SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY LOSS,
CLAIM, DEMAND, SUIT OR ACTION AGAINST SELLERS NOTICE OF WHICH IS GIVEN TO
PURCHASER (BY SELLERS OR ANY OTHER PERSON OR GOVERNMENTAL AGENCY) AFTER THE
THIRD ANNIVERSARY OF THE CLOSING AS TO ALL LOSSES, ETC. OTHER THAN THOSE WHICH
ARISE FROM MATTERS DESCRIBED IN SECTION 5.2 AND AFTER EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS ON ASSESSMENT AND COLLECTION OF TAXES AS TO
ALL LOSSES, ETC. WHICH ARISE FROM MATTERS DESCRIBED IN SECTION 5.2.


ARTICLE XI
TERMINATION


11.1        GROUNDS FOR TERMINATION.

This Agreement may be terminated at any time prior to the Closing:


(A)          BY MUTUAL WRITTEN AGREEMENT OF SELLERS AND PURCHASER;


(B)          BY SELLERS OR PURCHASER IF THE CLOSING SHALL NOT HAVE BEEN
CONSUMMATED ON OR BEFORE NOVEMBER 30, 2007, UNLESS EXTENDED BY MUTUAL AGREEMENT
OF SELLERS AND PURCHASER; PROVIDED, THAT IF SELLERS HAVE OR PURCHASER HAS
RECEIVED SECOND REQUESTS FOR INFORMATION OR ARE OTHERWISE INVOLVED IN REVIEWS BY
ANY GOVERNMENTAL AGENCY FOLLOWING THE FILING OF NOTICES UNDER 15 U.S.C. § 18A,
SUCH DATE SHALL BE EXTENDED AUTOMATICALLY TO DECEMBER 31, 2007.

62


--------------------------------------------------------------------------------



(C)          BY EITHER SELLERS OR PURCHASER IF THERE SHALL BE ANY LAW OR
REGULATION THAT MAKES THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
ILLEGAL OR OTHERWISE PROHIBITED OR IF CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WOULD VIOLATE ANY NON-APPEALABLE FINAL ORDER, DECREE OR
JUDGMENT OF ANY COURT OR GOVERNMENTAL BODY HAVING COMPETENT JURISDICTION.

The party desiring to terminate this Agreement pursuant to clauses (B) or (C)
shall give notice of such termination to the other party.


11.2        EFFECT OF TERMINATION.

If this Agreement is terminated as permitted by Section 11.1, such termination
shall be without liability of any party (or of any shareholder, director,
officer, employee, agent, consultant or representative of any party) to another
party to this Agreement; provided that if such termination shall result from the
willful failure of any party to fulfill a condition to the performance of the
obligations of another party or to perform a covenant of this Agreement or from
a willful breach by any party to this Agreement, such party shall be fully
liable for any and all Losses incurred or suffered by the parties as a result of
such failure or breach.  The provisions of Sections 5.1 and 12.3 shall survive
any termination hereof pursuant to Section 11.1.


ARTICLE XII
MISCELLANEOUS


12.1        NOTICES.

All notices, requests and other communications to either party hereunder shall
be in writing (including facsimile, telecopy or similar writing) and shall be
deemed given when delivered:

If to Purchaser, to:

 

Key Energy Services, LLC

 

 

Attn:  William M. Austin,

 

 

Sr. Vice-President and Chief

 

 

Financial Officer

 

 

1301 McKinney Street, Ste. 1800

 

63


--------------------------------------------------------------------------------


 

 

Houston, TX  77010

 

 

Telecopier:

(713) 652-4005

 

 

Phone:

(713) 651-4300

 

 

 

 

With a Copy to:

 

Newton Wilson, III, Esq.

 

 

Key Energy Services, Inc.

 

 

Senior Vice President and General Counsel

 

 

1301 McKinney Street, Suite 1800

 

 

Houston, TX  77010

 

 

Telecopier:

(713) 651-4005

 

 

Phone:

(713) 651-4412

 

 

 

 

If to Sellers, to:

 

L. Charles Moncla, Jr.

 

 

Moncla Well Service, Inc.

 

 

P. O. Box 52288

 

 

Lafayette, LA  70505

 

 

Telecopier:

(337) 267-9564

 

 

Phone:

(337) 232-9582

 

 

 

 

With a Copy to:

 

Robert R. Casey

 

 

Suite 500

 

 

8555 United Plaza Blvd.

 

 

Baton Rouge, LA 70809

 

 

Telecopier:

(225) 248-3090

 

 

Phone:

(225) 248-2090

 

Each of the above persons may change their address or facsimile number or phone
number by notice to the other persons in the manner set forth above.


12.2        AMENDMENTS; NO WAIVERS.


(A)          ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, AND
ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF AN
AMENDMENT, BY PURCHASER AND SELLER, OR IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.


(B)          NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXISTENCE OF ANY OTHER RIGHT, POWER

64


--------------------------------------------------------------------------------



OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE AND
NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


12.3        EXPENSES.

All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such cost or expense.  Sellers shall be solely
responsible for the fees and expenses of Simmons & Company, International.


12.4        SUCCESSORS AND ASSIGNS.

The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that neither party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the consent of the other
party hereto; except that Moncla may assign this Agreement, solely as it relates
to his membership interest in L C M, to a qualified intermediary solely in order
to effectuate a tax-free exchange for him pursuant to section 1031 of the Code. 
Such assignment shall not relieve Moncla of any obligations hereunder.  Neither
this Agreement nor any provision hereof is intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.


12.5        GOVERNING LAW.

This Agreement shall be construed in accordance with and governed by the law of
the State of Texas without regard to the conflicts of law rules of such state,
except to the extent that the laws of the States of Louisiana, Mississippi,
Alabama, or Florida may govern the provisions of Section 4.1 as to activities of
Sellers or Purchaser within such states.


12.6        COUNTERPARTS; EFFECTIVENESS.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the

65


--------------------------------------------------------------------------------


same instrument.  This Agreement shall become effective when each party hereto
shall have received as a counterpart hereof signed by the other party hereto.


12.7        ENTIRE AGREEMENT.

This Agreement and any other agreements referred to herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect thereto.  No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by either party hereto.


12.8        CAPTIONS.

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.


12.9        SEVERABILITY.

In the event any one or more of the provisions of this Agreement shall be or
become illegal or unenforceable in any respect, the validity, legality,
operation and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.


12.10      CERTAIN DEFINITIONS.

“Environmental Law or Laws” shall mean any and all laws, statutes, ordinances,
rules, regulations, or orders of any governmental authority pertaining to health
or the environment currently in effect and applicable to a specified person and
its subsidiaries, including the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Hazardous & Solid

66


--------------------------------------------------------------------------------


Waste Amendments Act of 1984, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Hazardous Materials Transportation
Act, as amended, the Oil Pollution Act of 1990, as amended, any state or local
Laws implementing the foregoing federal laws, and any state laws pertaining to
the handling of oil and gas exploration and production wastes or the use,
maintenance, and closure of pits and impoundments, and all other environmental
conservation or protection laws.  For purposes of the Agreement, the terms
“hazardous substance” and “release” have the meanings specified in CERCLA;
provided, however, that to the extent the laws of the state or locality in which
the property is located establish a meaning for “hazardous substance” or
“release” that is broader than that specified in either CERCLA, such broader
meaning shall apply, and the term “hazardous substance” shall include all
dehydration and treating wastes, waste (or spilled) oil, and waste (or spilled)
petroleum products, and (to the extent in excess of background levels)
radioactive material, even if such are specifically exempt from classification
as hazardous substances pursuant to CERCLA or RCRA or the analogous statutes of
any jurisdiction applicable to the specified person or its subsidiaries or any
of their respective properties or assets.

“Material Adverse Effect” with respect to the Companies shall mean any change or
effect (or any development that, insofar as can reasonably be foreseen, is
likely to result in any change or effect) that is materially adverse to the
business, properties, assets, condition (financial or otherwise) or results of
operations of the Companies, taken as a whole, and without limiting the
foregoing, such term shall in any case mean an effect or change that adversely
affects or impairs the value, ownership or operation of any asset by, or creates
a liability for, an amount greater than Ten Million and No/100 Dollars
($10,000,000.00); provided, however, this term does not include (i) changes
occurring in the ordinary course of business (including the expiration of any
Contract or other right in accordance with its terms) and changes affected by

67


--------------------------------------------------------------------------------


this transaction, (ii) changes relating to conditions generally affecting the
oil and gas industry or the oilfield service industry, and (iii) changes
relating to general political, economic, financial, currency exchange,
securities or commodity market conditions worldwide.


12.11      OFFSET.

Purchaser may, but shall not be obligated, to offset any amount owed to it by a
Seller under this Agreement against any amount Purchaser may owe to such  Seller
under the Earnout.  Purchaser waives any right it might otherwise have to offset
against amounts due under the Notes.


12.12      PAYMENT AGENT.

Each Seller irrevocably appoints Leon Charles Moncla, Jr., or his designee
(“Payment Agent”), as his payment agent in order to receive and disburse
proceeds of the Notes and the Earnout.  Each Seller agrees that Purchaser’s sole
obligation shall be to pay Payment Agent the amount due all Sellers, and agrees
that Purchaser shall have no responsibility or obligation as to payment or
allocation or disbursement of any funds due such Seller under the Notes and the
Earnout after receipt by Leon Charles Moncla, Jr. In the event Leon Charles
Moncla, Jr. wishes to designate an alternate Payment Agent he shall provide the
name and address and payment instructions, in writing, to Purchaser.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers effective as of the day and
year first above written but executed on the dates set forth below.

[Signature Pages Follow]

68


--------------------------------------------------------------------------------


WITNESSES:

 

PURCHASER:

 

 

 

 

 

KEY ENERGY SERVICES, LLC

 

 

 

/s/ Newton W. Wilson III

 

 

By:

/s/ Richard J. Alario

 

 

 

 

 

 

Name: Richard J. Alario

 

 

 

 

 

Title: Chairman, President, and Chief Executive Officer

 

 

 

/s/ Marilyn C. Maloney

 

 

 

 

Signature Pages


--------------------------------------------------------------------------------


 

WITNESSES:

 

SELLERS:

 

 

 

/s/ Donna Hebert

 

 

/s/ Leon Charles Moncla, Jr.

 

 

 

 

LEON CHARLES MONCLA, JR.

 

 

 

 

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA FAMILY PARTNERSHIP

 

 

 

 

 

 

 

By:

Moncla Management Trust, General Partner

 

 

 

 

 

/s/ Donna Hebert

 

 

By:

 

/s/ Leon Charles Moncla, Jr.

 

 

 

 

Leon Charles Moncla, Jr., Trustee

 

 

 

 

 

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Leon Charles Moncla, Jr

 

 

 

LEON CHARLES MONCLA, JR., TRUSTEE
OF L. CHARLES MONCLA, JR.
CHARITABLE REMAINDER TRUST

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Michael Charles Moncla

 

 

 

MICHAEL CHARLES MONCLA

 

 

 

 

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Matthew Moncla

 

 

 

MATTHEW MONCLA

 

 

 

 

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Marc Moncla

 

 

 

MARC MONCLA

 

 

 

 

/s/ Kelly Dresley

 

 

 

 


--------------------------------------------------------------------------------


 

/s/ Donna Hebert

 

 

/s/ Christopher Moncla



 

 

CHRISTOPHER MONCLA

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Bipin A. Pandya

 

 

 

BIPIN A. PANDYA

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Thomas Sandahl

 

 

 

THOMAS SANDAHL

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Rhonda Moncla

 

 

 

RHONDA MONCLA

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Cain Moncla

 

 

 

CAIN MONCLA

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Andrew Moncla

 

 

 

ANDREW MONCLA

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

/s/ Donna Hebert

 

 

/s/ Kenneth Rothstein

 

 

 

KENNETH ROTHSTEIN

/s/ Kelly Dresley

 

 

 

 


--------------------------------------------------------------------------------


 

WITNESSES:

 

 

COMPANIES:

 

 

 

 

 

 

 

MONCLA WELL SERVICE, INC.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., President

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE OPERATIONS, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 1, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 2, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

MONCLA MARINE VESSEL NO. 3, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 4, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 5, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 6, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 8, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE VESSEL NO. 9, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONCLA MARINE CREW BOATS, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROTHERS OILFIELD SERVICE & SUPPLY, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4M EQUIPMENT & LEASING, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L C M INDUSTRIES, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., Manager

/s/ Kelly Dresley

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

MONCLA DRILLING, L.L.C.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Michael Charles Moncla

 

 

 

Michael Charles Moncla, Manager

/s/ Kelly Dresley

 

 

 

 

 

 

 

 

 

 

PETROLEUM WELL SERVICE, INC.

 

 

 

 

/s/ Donna Hebert

 

 

By:

/s/ Leon Charles Moncla, Jr.

 

 

 

Leon Charles Moncla, Jr., President

/s/ Kelly Dresley

 

 

 

 


--------------------------------------------------------------------------------